         Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 1 of 101




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                               ENTERED
                                                                                                                  04/28/2021
                                                                 )
In re:                                                           )      Chapter 11
                                                                 )
                                                           1     )      Case No. 20-35562 (DRJ)
GULFPORT ENERGY CORPORATION, et al.,
                                                                 )
                                    Debtors.                     )      (Jointly Administered)
                                                                 )
                                                                 )

           ORDER (I) CONFIRMING THE AMENDED JOINT CHAPTER 11
       PLAN OF REORGANIZATION OF GULFPORT ENERGY CORPORATION
      AND ITS DEBTOR SUBSIDIARIES AND (II) GRANTING RELATED RELIEF
                              2
    The Bankruptcy Court having:
              a. entered, on February 24, 2021, the Order (I) Approving the Adequacy of the
                 Disclosure Statement, (II) Approving the Solicitation Procedures with Respect to
                 Confirmation of the Debtors’ Proposed Chapter 11 Plan, (III) Approving the Forms
                 of Ballots and Notices in Connection Therewith, (IV) Approving the Rights Offering
                 Procedures and Related Materials, (V) Scheduling Certain Dates with Respect
                 Thereto, and (VI) Granting Related Relief [Docket No. 831] (the “Disclosure
                 Statement Order”), pursuant to which the Bankruptcy Court approved the
                 Disclosure Statement Relating to the Joint Chapter 11 Plan of Reorganization of
                 Gulfport Energy Corporation and Its Debtor Subsidiaries [Docket No. 817]
                 (the “Disclosure Statement”);
              b. set March 29, 2021, at 4:00 p.m. (prevailing Central Time), as the deadline for filing
                 objections to confirmation of the Plan (the “Objection Deadline”);
              c. set April 21, 2021, at 4:00 p.m. (prevailing Central Time), as the deadline for filing
                 objections solely to modifications in the amended Plan (the “Amended Plan
                 Objection Deadline”);
              d. set April 21, 2021, at 11:59 p.m. (prevailing Central Time), as the deadline for
                 voting on the amended Plan (the “Voting Deadline”);

1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Gulfport Energy Corporation (1290); Gator Marine, Inc. (1710); Gator Marine Ivanhoe, Inc. (4897);
     Grizzly Holdings, Inc. (9108); Gulfport Appalachia, LLC (N/A); Gulfport MidCon, LLC (N/A); Gulfport
     Midstream Holdings, LLC (N/A); Jaguar Resources LLC (N/A); Mule Sky LLC (6808); Puma Resources, Inc.
     (6507); and Westhawk Minerals LLC (N/A). The location of the Debtors’ service address is: 3001 Quail Springs
     Parkway, Oklahoma City, Oklahoma 73134.

2    Capitalized terms used but not otherwise defined herein have the meanings given to them in the Plan (as defined
     below). The rules of interpretation set forth in Article I.B of the Plan apply to the Confirmation Order.
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 2 of 101




    e. set April 27, 2021 at 3:30 p.m. (prevailing Central Time), as the date and time for
       the hearing to consider confirmation of the Amended Joint Chapter 11 Plan of
       Reorganization of Gulfport Energy Corporation and its Debtor Subsidiaries
       [Docket No. 1171] (as amended, supplemented, or otherwise modified from time
       to time, the “Plan,” and such hearing to consider confirmation of the Plan,
       the “Confirmation Hearing”), pursuant to Bankruptcy Rules 3017 and 3018 and
       sections 1126, 1128, and 1129 of the Bankruptcy Code, as set forth in the
       Disclosure Statement Order;
    f. reviewed: (i) the Plan; (ii) the Disclosure Statement; (iii) the Notice of Plan
       Supplement for the Joint Chapter 11 Plan of Reorganization of Gulfport Energy
       Corporation and Its Debtor Subsidiaries [Docket No. 958] (as amended, including
       by the Notice of First Amended Plan Supplement for the Amended Joint Chapter 11
       Plan of Reorganization of Gulfport Energy Corporation and Its Debtor
       Subsidiaries [Docket No. 1198] and the Notice of Second Amended Plan
       Supplement for the Amended Joint Chapter 11 Plan of Reorganization of Gulfport
       Energy Corporation and Its Debtor Subsidiaries [Docket No. 1245], the “Plan
       Supplement”); (iv) the Debtors’ Memorandum of Law in Support of Confirmation
       of the Amended Joint Chapter 11 Plan of Reorganization of Gulfport Energy
       Corporation and Its Debtor Subsidiaries and Omnibus Reply to Objections Thereto
       [Docket No. 1216] (the “Confirmation Brief”); (v) the Declaration of Mark
       Rajcevich, Chief Restructuring Officer of Gulfport Energy Corporation, in Support
       of Confirmation of the Amended Joint Chapter 11 Plan of Reorganization of
       Gulfport Energy Corporation and Its Debtor Subsidiaries [Docket No. 1217]
       (the “Rajcevich Declaration”); (vi) the Declaration of John Somerhalder II in
       Support of Confirmation of the Amended Joint Plan of Reorganization of Gulfport
       Energy Corporation and Its Debtor Subsidiaries [Docket No. 1210]
       (the “Somerhalder Declaration”); (vii) the Declaration of Andrew Kidd in Support
       of Confirmation of the Amended Joint Plan of Reorganization of Gulfport Energy
       Corporation and Its Debtor Subsidiaries [Docket No. 1211] (the “Kidd
       Declaration”); (viii) the Declaration of Jane Sullivan of Epiq Corporate
       Restructuring, LLC Regarding Voting and Tabulation of Ballots Cast on the
       Amended Joint Chapter 11 Plan of Reorganization of Gulfport Energy Corporation
       and Its Debtor Subsidiaries [Docket No. 1218] (the “Voting Declaration” and,
       together with the Rajcevich Declaration, the Somerhalder Declaration, and the Kidd
       Declaration, the “Declarations”); (ix) the Notice of Hearing to Consider
       Confirmation of the Chapter 11 Plan Filed By the Debtors and Related Voting and
       Objection Deadlines (the “Confirmation Hearing Notice”), the form of which is
       attached as Exhibit 8 to the Disclosure Statement Order; (x) the Notices of Reset of
       Confirmation Hearing [Docket Nos. 987, 1076, & 1156]; (xi) the The Wall Street
       Journal Affidavit [Docket No. 872] and the Houston Chronicle Affidavit of
       Publication [Docket No. 871] (collectively, the “Publication Affidavits”); (xii) the
       Affidavit of Service of Solicitation Materials dated March 22, 2021 [Docket
       No. 957] (the “Solicitation Affidavits” and together with the Publication Affidavits
       the “Affidavits”); and (xiii) all Filed pleadings, exhibits, statements, and comments
       regarding approval of the Disclosure Statement and Confirmation, including all
       objections, statements, and reservations of rights;


                                         2
        Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 3 of 101




              g. held the Confirmation Hearing on April 27, 2021 at 3:30 p.m. (prevailing Central
                 Time);
              h. heard the statements and arguments made by counsel in respect of approval of the
                 Confirmation and having considered the record of these Chapter 11 Cases and taken
                 judicial notice of all papers and pleadings filed in the Chapter 11 Cases; and
              i. considered all oral representations, testimony, documents, filings, and other
                 evidence regarding Confirmation.

         NOW, THEREFORE, after due deliberation thereon and good cause appearing therefor,

the Bankruptcy Court hereby makes and issues the following findings of fact, and conclusions of

law:

                     FINDINGS OF FACT AND CONCLUSIONS OF LAW

         IT IS DETERMINED, FOUND, ADJUDGED, DECREED AND ORDERED THAT:

         A.      Findings of Fact. The findings of fact and conclusions of law set forth herein, in

the Plan, including specifically in Article IX of the Plan, and in the record of the Confirmation

Hearing, constitute the Bankruptcy Court’s findings of fact and conclusions of law under Rule 52

of the Federal Rules of Civil Procedure, as made applicable herein by Bankruptcy Rules 7052 and

9014. All findings of fact and conclusions of law announced by the Bankruptcy Court at the

Confirmation Hearing in relation to Confirmation, including any rulings made on the record at the

Confirmation Hearing, are hereby incorporated in this Confirmation Order. To the extent any of

the following constitutes findings of fact or conclusions of law, they are adopted as such. To the

extent any finding of fact or conclusion of law set forth in this Confirmation Order (including any

findings of fact or conclusions of law announced by the Bankruptcy Court at the Confirmation

Hearing and incorporated herein) constitutes an order of this Bankruptcy Court, it is adopted as

such.

         B.      Jurisdiction, Venue, and Core Proceeding.           The Bankruptcy Court has

jurisdiction over these Chapter 11 Cases pursuant to section 1334 of title 28 of the United States



                                                 3
      Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 4 of 101




Code. The Bankruptcy Court has exclusive jurisdiction to determine whether the Plan complies

with the applicable provisions of the Bankruptcy Code and should be confirmed. Venue is proper

in this district pursuant to sections 1408 and 1409 of title 28 of the United States Code.

Confirmation of the Plan is a core proceeding within the meaning of section 157(b)(2) of title 28

of the United States Code.

        C.       Ballots.    The Classes entitled to vote on the Plan (collectively, the “Voting

Classes”) are set forth below:

        Class           Designation
        3               RBL Claims
        4A              General Unsecured Claims against Gulfport Parent
        4B              General Unsecured Claims against Gulfport Subsidiaries
        5A              Notes Claims against Gulfport Parent
        5B              Notes Claims against Gulfport Subsidiaries

As set forth and approved in the Disclosure Statement Order, the Ballots the Debtors used to solicit

votes to accept or reject the Plan from holders in the Voting Classes adequately addressed the

particular needs of these Chapter 11 Cases and were appropriate for holders in the Voting Classes

to vote to accept or reject the Plan.3

        D.       Notice. As evidenced by the Affidavits and the Voting Declaration, all parties

required to be given notice of the Confirmation Hearing (including the deadline for filing and

serving objections to Confirmation of the Plan) have been given due, proper, adequate, timely, and

sufficient notice of the Confirmation Hearing in accordance with the Disclosure Statement Order

and in compliance with the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules,

and all other applicable non-bankruptcy rules, laws, and regulations, and such parties have had an

opportunity to appear and be heard with respect thereto.



3   Members of Class 4C were entitled to vote to accept or reject the Plan as members of Classes 4A or 4B.



                                                        4
      Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 5 of 101




        E.       Solicitation. As described in and evidenced by the Affidavits and the Voting

Declaration, transmittal and service of the Solicitation Materials (collectively, the “Solicitation”)

were timely, adequate, appropriate, and sufficient under the circumstances. The Solicitation

(i) was conducted in good faith and (ii) complied with the Bankruptcy Code, the Bankruptcy Rules,

the Bankruptcy Local Rules, the Disclosure Statement Order, and all other applicable

non-bankruptcy rules, laws, and regulations applicable to the Solicitation.

        F.       Vote Tabulation. As set forth in the Plan and Disclosure Statement, Holders of

Claims and Interests in Class 3 (RBL Claims), Class 4A (General Unsecured Claims against

Gulfport Parent), Class 4B (General Unsecured Claims against Gulfport Subsidiaries), Class 5A

(Notes Claims against Gulfport Parent), and Class 5B (Notes Claims against Gulfport Subsidiaries)

were eligible to vote to accept or reject the Plan in accordance with the Solicitation Procedures.

Holders of Claims and Interests in Class 1 (Other Secured Claims) and Class 2 (Other Priority

Claims) are Unimpaired and conclusively presumed to accept the Plan and, therefore, are not

entitled to vote to accept or reject the Plan. Holders of Claims and Interests in Class 8 (Existing

Interests in Gulfport Parent) and Class 9 (Section 510(b) Claims) are Impaired, are entitled to no

recovery under the Plan, and are deemed to have rejected the Plan and, therefore, are not entitled

to vote to accept or reject the Plan. Holders of Intercompany Claims in Class 6 of the Plan and

Holders of Intercompany Interests in Class 7 of the Plan are Unimpaired and conclusively

presumed to have accepted the Plan or are Impaired and deemed to reject the Plan, and, in either

event, are not entitled to vote to accept or reject the Plan.4

        G.       As described in the Voting Declaration, the Holders of Claims and Interests in

Classes 3, 4B, 5A, and 5B have voted to accept the Plan, in the numbers and amounts required by


4      As noted above, Class 4C (Convenience Claims) were entitled to vote to accept or reject the Plan as
members of Classes 4A or 4B.


                                                        5
      Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 6 of 101




section 1126 of the Bankruptcy Code, with the exception of Class 4B at Debtor Gulfport

MidCon, LLC. Class 4B at Debtor Gulfport MidCon, LLC and Class 4A (the “Rejecting Classes”)

voted to reject the Plan. Thus, the Debtors seek Confirmation, solely with respect to the Rejecting

Classes, under section 1129(b) of the Bankruptcy Code, rather than section 1129(a)(8) of the

Bankruptcy Code.

       H.      All procedures used to tabulate the Ballots were fair, reasonable, and conducted in

accordance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the

Bankruptcy Local Rules, the Disclosure Statement Order, and all other applicable non-bankruptcy

rules, laws, and regulations.

       I.      Service of Opt-Out Form. The process described in the Voting Declaration and

the Solicitation Affidavit that the Debtors and the Solicitation Agent followed to identify the

relevant parties on which to serve the applicable Ballot or notice containing an opportunity to opt

out of the Third-Party Releases (as defined herein) (each an “Opt-Out Form”) and to distribute the

Opt-Out Forms (i) is consistent with the industry standard for the identification and dissemination

of such materials on holders of public securities, and (ii) was reasonably calculated to ensure that

each of Holder of Claims or Interests in all voting and non-voting Classes was informed of its

ability to opt out of the Third-Party Releases and the consequences for failing to timely do so. For

the avoidance of doubt, any party that elected in the Opt-Out Form to opt out of the Third-Party

Releases prior to any deadline to submit a Ballot, whether under any original or extended deadline,

shall be neither a Released Party nor a Releasing Party under the Plan.

       J.      Modifications to Plan. Pursuant to section 1127 of the Bankruptcy Code, the

modifications to the Plan made after solicitation of the Plan or in this Confirmation Order

(including those modifications announced on the record of the Confirmation Hearing) constitute




                                                 6
      Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 7 of 101




technical or clarifying changes, changes with respect to particular Claims by agreement with

holders of such Claims, or modifications that do not otherwise materially and adversely affect or

change the treatment of any other Claim under the Plan. Notice of these modifications was

adequate and appropriate under the facts and circumstances of the Chapter 11 Cases. In accordance

with Bankruptcy Rule 3019, these modifications do not require additional disclosure under

section 1125 of the Bankruptcy Code or the resolicitation of votes under section 1126 of the

Bankruptcy Code, and they do not require that Holders of Claims or Interests be afforded any

further opportunity to change previously cast acceptances or rejections of the Plan. Accordingly,

the Plan is properly before this Court and all votes cast with respect to the Plan prior to such

modification shall be binding and shall apply with respect to the Plan.

       K.      Settlement of Claims and Interests. Article IV.A of the Plan describes certain

settlements entered into by and among the Debtors, including without limitation the distributions

to Classes 4A, 4B, 4C, 5A, and 5B. Pursuant to Bankruptcy Rule 9019 and section 363 of the

Bankruptcy Code and in consideration for the distributions and other benefits provided under the

Plan, any and all compromise and settlement provisions of the Plan constitute good-faith

compromises, are in the best interests of the Debtors, the Estates, and all Holders of Claims and

Interests, and are fair, equitable, and reasonable. The settlements and compromises pursuant to

and in connection with the Plan are substantively fair based on the following factors, as applicable:

(a) the balance between the litigation’s possibility of success and the settlement’s future benefits;

(b) the likelihood of complex and protracted litigation and risk and difficulty of collecting on the

judgment; (c) the proportion of creditors and parties in interest that support the settlement; (d) the

competency of counsel reviewing the settlement; (e) the nature and breadth of releases to be




                                                  7
      Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 8 of 101




obtained by officers and directors; and (f) the extent to which the settlement is the product of

arm’s-length bargaining.

       L.       Releases, Exculpation, Injunction, and Preservation of Claims and Causes of

Action.     Article VIII.C of the Plan describes certain releases granted by the Debtors, the

Reorganized Debtors, and the Estates (the “Debtor Releases”). Such releases are a necessary and

integral element of the Plan, and are fair, reasonable, and in the best interests of the Debtors, the

Estates, and Holders of Claims and Interests. Such releases include a release of any and all

Avoidance Actions against Holders of General Unsecured Claims on the Effective Date. The

Debtor Releases are: (a) in exchange for the good and valuable consideration provided by the

Released Parties; (b) a good-faith settlement and compromise of the Claims released by Article

VIII.C of the Plan; (c) given, and made, after due notice and opportunity for hearing;

(d) appropriately tailored under the facts and circumstances of the Chapter 11 Cases; and (e) a bar

to any of the Debtors, the Reorganized Debtors and the Estates asserting any Claim or Cause of

Action released by the Debtor Releases.

       M.       Article VIII.D of the Plan describes certain releases (the “Third-Party Releases”)

granted by the Releasing Parties of the Released Parties which include: (a) the Debtors; (b) the

Reorganized Debtors; (c) any official committees appointed in the Chapter 11 Cases and each of

their members, including the Committee and its members; (d) the Unsecured Claims Distribution

Trustee; (e) the Ad Hoc Noteholder Group and each of its members; (f) the Consenting

Stakeholders; (g) the Agents; (h) the Notes Trustee; (i) the RBL Lenders; (j) the DIP Lenders;

(k) the Exit Facility Secured Parties; (l) the L/C Issuing Banks; (m) the Lender Swap

Counterparties; (n) the Backstop Commitment Parties; (o) all Rights Offering Participants; (p) all




                                                 8
      Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 9 of 101




Releasing Parties and the parties related to any of the foregoing as more fully set forth in

Article I.A.164 of the Plan.

       N.      The Third-Party Releases are consensual with respect to the Releasing Parties and

such parties were provided notice of the Chapter 11 Cases, the Plan, and the deadline to object to

Confirmation of the Plan, received the Confirmation Hearing Notice, and were properly informed

that the Holders of Claims against or Interests in the Debtors that did not (a) check the “opt-out”

box on the applicable Ballot or Opt-Out Form attached to the applicable (i) Notice of Non-Voting

Status to Holders of Unimpaired Claims Conclusively Presumed to Accept the Plan

(the “Presumed to Accept Notice”), (ii) Notice of Non-Voting Status to Holders of Impaired Claims

and Interests Conclusively Presumed to Reject the Plan (the “Deemed to Reject Notice”), or

(iii) Notice of Non-Voting Status With Respect to Disputed Claims (the “Disputed Claims Notice”),

returned in advance of the Voting Deadline (as extended from time to time), or (b) object to their

inclusion as a Releasing Party on or before the Objection Deadline would be deemed to have

consented to the release of all Claims and Causes of Action against the Debtors and the Released

Parties as set forth in Article VIII.D of the Plan.      The Confirmation Hearing Notice was

additionally published in The Wall Street Journal (National Edition) and the Houston Chronicle

on March 3, 2021. The release provisions of the Plan are conspicuous, emphasized with boldface

type in the Plan, the Disclosure Statement, the Ballots, the Confirmation Hearing Notice, the

Presumed to Accept Notice, the Deemed to Reject Notice, and the Disputed Claims Notice. The

inclusion of the parties to the Restructuring Support Agreement in the Third-Party Releases was a

material inducement for their participation, negotiation, and ultimate resolution of Claims through

the Restructuring Support Agreement.




                                                9
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 10 of 101




       O.      The Third-Party Releases are:          (a) in exchange for the good and valuable

consideration provided by the Released Parties; (b) a good-faith settlement and compromise of the

Claims and Causes of Action released by the Third-Party Releases; (c) materially beneficial to,

and in the best interests of, the Debtors, their Estates, and their stakeholders, and important to the

overall objectives of the Plan to finally resolve certain Claims among or against certain parties in

interest in these Chapter 11 Cases; (d) fair, equitable, and reasonable; (e) given and made after due

notice and opportunity for hearing; (f) a bar to any of the Releasing Parties asserting any Claim or

Cause of Action released by the Third-Party Release against any of the Released Parties; and

(g) consistent with sections 105, 524, 1123, 1129, and 1141 and other applicable provisions of the

Bankruptcy Code.

       P.      The exculpation, described in Article VIII.E of the Plan (the “Exculpation”), is

appropriate under applicable law because it was proposed in good faith, was formulated following

extensive good faith, arm’s-length negotiations with key constituents, and is appropriately limited

in scope. Without limiting anything in the Exculpation, each Exculpated Party has participated in

good faith in these Chapter 11 Cases and is appropriately released and exculpated from any

obligation, Cause of Action, or liability for any act taken or omitted to be taken in connection with,

or arising from or relating in any way to, the Chapter 11 Cases, the formulation, preparation,

dissemination, negotiation, or filing of the Restructuring Support Agreement and related

prepetition transactions, the Disclosure Statement, the Plan, the Plan Supplement, the Exit Facility

Documentation, or any transaction related to the Restructuring, any contract, instrument, release

or other agreement or document created or entered into before or during the Chapter 11 Cases, the

filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the

administration and implementation of the Plan, including the issuance of securities pursuant to the




                                                 10
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 11 of 101




Plan, or the distribution of property under the Plan or any other related agreement. The Exculpated

Parties relied upon the Exculpation as a material inducement to engage in prepetition and

postpetition negotiations with the Debtors that culminated in the Plan and the settlements and

compromises therein that maximize value for the Debtors’ Estates and stakeholders.

       Q.      The injunction provisions set forth in Article VIII.F of the Plan are necessary to

implement, preserve, and enforce the Debtors’ discharge, the Debtor Releases, the Third-Party

Releases, and the Exculpation, and are narrowly tailored to achieve these purposes.

       R.      Article IV.R of the Plan provides that the Reorganized Debtors will retain, and may

assert, all rights to commence and pursue, as appropriate, any and all Causes of Action except for

Causes of Action that have been expressly waived, relinquished, exculpated, released,

compromised, or settled by the Plan, whether arising before or after the Petition Date in accordance

with section 1123(b)(3)(B) of the Bankruptcy Code. The provisions regarding the preservation of

Causes of Action in the Plan are appropriate, fair, equitable, and reasonable, and are in the best

interests of the Debtors, the Estates, and Holders of Claims and Interests.

       S.      The release and discharge of all mortgages, deeds of trust, Liens, pledges, or other

security interests against any property of the Estates described in Article VIII.B of the Plan

(the “Lien Release”), except as otherwise expressly provided in the Plan, this Confirmation Order,

and the Exit Facility Documentation, is necessary to implement the Plan. The provisions of the

Lien Release are appropriate, fair, equitable, and reasonable and are in the best interests of the

Debtors, the Estates, and Holders of Claims and Interests.

       T.      Intercompany Settlement. The Plan (as expressly modified by this Confirmation

Order) incorporates a settlement (the “Intercompany Settlement”), of numerous claims and Causes

of Action, issues, and disputes designed to achieve a beneficial and efficient resolution of the




                                                11
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 12 of 101




Chapter 11 Cases for all parties in interest. The Plan and the distributions contemplated thereby

constitute a global settlement of any and all Intercompany Claims and causes of action by and

between any of the Debtors that may exist as of the Effective Date, and any and all Intercompany

Claims will be cancelled on the Effective Date in exchange for the distributions contemplated by

the Plan to Holders of Claims against and Interests in the respective Debtor entities. Accordingly,

in consideration for the distributions and other benefits provided under the Plan, this Confirmation

Order shall constitute the Bankruptcy Court’s approval of the Intercompany Settlement as well as

a finding by the Bankruptcy Court that such Settlement is in the best interests of the Debtors, their

Estates, and the Holders of Claims and Interests and is fair, equitable, and reasonable.

       U.      Based upon the representations and arguments of counsel to the Debtors and all

other testimony either actually given or proffered and other evidence introduced at the

Confirmation Hearing and the full record of the Chapter 11 Cases, this Confirmation Order

constitutes the Bankruptcy Court’s approval of the Intercompany Settlement incorporated in the

Plan and this Confirmation Order, because, among other things: (a) the Intercompany Settlement

reflects a reasonable balance between the possible success of litigation with respect to each of the

settled claims and disputes, on the one hand, and the benefits of fully and finally resolving such

claims and disputes and allowing the Debtors to expeditiously exit chapter 11, on the other hand;

(b) absent the Intercompany Settlement, there is a likelihood of complex and protracted litigation

involving, among other things, the Intercompany Settlement, with the attendant expense,

inconvenience, and delay that have a possibility to derail the Debtors’ reorganization efforts;

(c) each of the parties supporting the Intercompany Settlement, including the Debtors and the

Consenting Stakeholders, are represented by counsel that is recognized as being knowledgeable,

competent, and experienced; (d) the Intercompany Settlement is the product of arm’s-length




                                                 12
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 13 of 101




bargaining and good faith negotiations between sophisticated parties; and (e) the Intercompany

Settlement is fair, equitable, and reasonable and in the best interests of the Debtors, Reorganized

Debtors, their respective Estates and property, creditors, and other parties in interest, will

maximize the value of the Estates by preserving and protecting the ability of the Reorganized

Debtors to continue operating outside of bankruptcy protection and in the ordinary course of

business, and is essential to the successful implementation of the Plan. Based on the foregoing,

the Intercompany Settlement satisfies the requirements of applicable Fifth Circuit law for approval

of settlements and compromises pursuant to Bankruptcy Rule 9019.

       V.      Energy Transfer/TC Energy Agreements. Pursuant to Article IX.A.7 of the

Plan, it is a condition precedent to the Effective Date of the Plan that the Debtors shall have

renegotiated and/or rejected their Executory Contracts or Unexpired Leases in a manner acceptable

to the Required Consenting Stakeholders, including with respect to the Executory Contracts or

Unexpired Leases with Rover and TC Energy (each as defined below), unless waived in

accordance with Article IX.B of the Plan. On November 15, 2020, in accordance with section

365(d)(2) of the Bankruptcy Code, the Debtors filed the Rover/TC Energy Motions to Reject (as

defined below). On March 31, 2021, the District Court (as defined below) ordered withdrawal of

the reference (“Withdrawal of Reference”) to the Bankruptcy Court. The provisions in this

Confirmation Order are appropriately tailored to accommodate the Withdrawal of Reference and

the District Court Action (as defined below) and the Bankruptcy Court retains jurisdiction over

any dispute arising in respect of the related provisions of this Confirmation Order.

       W.      Valuation. The evidence with respect to the valuation analysis of the Debtors

introduced at the Confirmation Hearing and in the Declarations provides the basis for and supports

the distributions and recoveries to Holders of Claims and Interests under the Plan, is reasonable,




                                                13
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 14 of 101




persuasive and credible, and uses reasonable and appropriate methodologies and assumptions.

Given such enterprise value of the Debtors, pursuant to the applicable provisions of the Bankruptcy

Code and Bankruptcy Rules, the Plan’s treatment of Existing Interests and Section 510(b) Claims

is appropriate and reasonable.

       X.      Good Faith. The Debtors have proposed the Plan in good faith and not by any

means forbidden by law. In so determining based on the evidence presented to this Court,

including the Declarations, the Plan, the Disclosure Statement and the other motions and pleadings

filed and the testimony elicited at the Confirmation Hearing, the Bankruptcy Court has examined

the totality of the circumstances surrounding the filing of these Chapter 11 Cases, the Plan itself,

the Restructuring Support Agreement, the process leading to Confirmation, and the transactions to

be implemented pursuant thereto. These Chapter 11 Cases were filed, and the Plan was proposed,

with the legitimate purpose of allowing the Debtors to reorganize and emerge from bankruptcy

with a capital and organizational structure that will allow them to conduct their businesses and

satisfy their obligations with sufficient liquidity and capital resources. The Plan is the product of

good faith, arm’s-length negotiations by and among the Debtors, the parties to the Restructuring

Support Agreement, and the Creditors’ Committee, among others.

       Y.      Satisfaction of Confirmation. Based on the foregoing and the findings contained

in Article IX of the Plan, the Debtors, as proponents of the Plan, have met their burden of proving

by a preponderance of the evidence, which is the applicable evidentiary standard for Confirmation,

that the Plan satisfies all applicable elements of sections 1129(a) and 1129(b) of the Bankruptcy

Code required for Confirmation.




                                                 14
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 15 of 101




                                                ORDER

          IT IS HEREBY ORDERED THAT:

          A.    Confirmation of the Plan.

          1.    The Plan is confirmed pursuant to section 1129 of the Bankruptcy Code.

          2.    Any and all objections to the Plan that have not been withdrawn or resolved on the

merits as of the entry of this Confirmation Order are hereby overruled in their entirety on the

merits.

          3.    The documents contained in the Plan Supplement, the Backstop Commitment

Agreement, and the Exit Facility Documentation are integral to the Plan, in the best interests of

the Debtors, their Estates, and the Holders of Claims and Interests, and are approved by the

Bankruptcy Court, and the Debtors and the Reorganized Debtors (as applicable) are authorized to

take all actions required under the Plan, the Plan Supplement, the Backstop Commitment

Agreement, and the Exit Facility Documentation to effectuate the Plan, the Plan Supplement, the

Exit Facility Documentation, and the Restructuring Transactions, including, for the avoidance of

doubt, entry into the Exit Facility and the issuance of any new equity interests as contemplated by

the Plan.

          4.    The terms of the Plan, the Plan Supplement, the Backstop Commitment Agreement,

and the Exit Facility Documentation are incorporated herein by reference and are an integral part

of this Confirmation Order.        The terms of the Plan, the Plan Supplement, the Backstop

Commitment Agreement, the Exit Facility Documentation, and all other relevant and necessary

documents shall be effective and binding as of the Effective Date on all parties in interest,

including the Debtors, the Reorganized Debtors, and all Holders of Claims and Interests. The

failure to specifically include or refer to any particular article, section, or provision of the Plan, the

Plan Supplement, the Backstop Commitment Agreement, the Exit Facility Documentation, or any


                                                   15
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 16 of 101




related document in this Confirmation Order does not diminish or impair the effectiveness or

enforceability of such article, section, or provision.

        5.     The compromises and settlements set forth in the Plan and Confirmation Order are

approved, and will be effective immediately and binding on all parties in interest on the Effective

Date.

        6.     The Debtors shall cause to be served a notice of the entry of this Confirmation

Order and occurrence of the Effective Date, substantially in form attached hereto as Exhibit B

(the “Confirmation Notice”), upon (a) all parties listed in the creditor matrix maintained by the

Solicitation Agent and (b) such additional persons and entities as deemed appropriate by the

Debtors, no later than five business days after the Effective Date. The Debtors shall cause the

Confirmation Notice to be published in The Wall Street Journal (National Edition) and the

Houston Chronicle within seven business days after the Effective Date.

        7.     The Convenience Claim Opt-In Form, substantially in the forms attached hereto as

Exhibit C-1 and Exhibit C-2, as applicable, is hereby approved. The Debtors shall cause the

Convenience Claim Opt-In Form to be served on or as soon as reasonably practicable after the

Effective Date upon Holders of General Unsecured Claims who hold unliquidated General

Unsecured Claims or General Unsecured Claims in excess of the Convenience Claim Threshold,

by which such Holders may irrevocably elect to have their General Unsecured Claims irrevocably

reduced to the amount of the Convenience Claim Threshold and treated as Convenience Claims

for the purposes of the Plan, in full and final satisfaction of such Claims, and such parties shall

return an executed Convenience Claim Opt-In Form by at 11:59 p.m. (prevailing Central Time) on

the date that is 90 days after the Effective Date. With respect to Holders of Class 4A and Class

4B General Unsecured Claims with Allowed Claims in excess of the Convenience Claim




                                                  16
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 17 of 101




Threshold, if such Holder does not both have an Allowed General Unsecured Claim against

Gulfport Subsidiaries or Gulfport Parent, as applicable, and submit an executed copy of the

Convenience Claim Opt-In Form within 90 days of the Effective Date, such Holder will not be

treated as a Holder of a Class 4C Convenience Claim and instead will be treated under the Plan as

a Holder of a Class 4A General Unsecured Claim against Gulfport Parent or Class 4B General

Unsecured Claim against Gulfport Subsidiaries, as applicable.

       B.     Settlement of Claims and Interests.

       8.     The following settlement by the Debtors in Article IV.A of the Plan is approved:

              Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019,
              and in consideration for the classification, distributions, releases, and other
              benefits provided under the Plan, upon the Effective Date, the provisions of the
              Plan shall constitute a good faith compromise and settlement of all Claims,
              Interests, Causes of Action, and controversies released, settled, compromised,
              discharged, satisfied, or otherwise resolved pursuant to the Plan, including
              (1) any challenge to the amount, validity, enforceability, priority, or extent of the
              Notes Claims, (2) any Claim to avoid, subordinate, or disallow any Notes Claim
              whether under any provision of chapter 5 of the Bankruptcy Code, on any
              equitable theory (including equitable subordination, equitable disallowance, or
              unjust enrichment) or otherwise, and (3) any disputes concerning in any way the
              validity, effectiveness, or priority of the Intercompany Claims. The Plan shall
              be deemed a motion to approve the good faith compromise and settlement of all
              such Claims, Interests, Causes of Action, and controversies pursuant to
              Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute
              the Bankruptcy Court’s approval of such compromise and settlement under
              section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a
              finding by the Bankruptcy Court that such settlement and compromise is fair,
              equitable, reasonable and in the best interests of the Debtors, their Estates, and
              Holders of Claims and Interests. Subject to Article VI of the Plan, all
              distributions made to Holders of Allowed Claims and Allowed Interests (as
              applicable) in any Class are intended to be and shall be final.

              Certain Claims and Causes of Action may exist between one or more of the
              Debtors and one or more of its Affiliates, which Claims and Causes of Action
              have been settled, and such settlement is reflected in the treatment of the
              Intercompany Claims and the Claims against and Interests in each Debtor entity.
              The Plan shall be deemed a motion to approve the good faith compromise and
              settlement of such Claims and Causes of Action pursuant to Bankruptcy Rule
              9019.



                                                 17
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 18 of 101




 C.    Releases by the Debtors.

 9.    The following release by the Debtors in Article VIII.C of the Plan is approved:

      Notwithstanding anything contained in the Plan to the contrary, pursuant to
      section 1123(b) of the Bankruptcy Code, for good and valuable consideration, on
      and after the Effective Date, each Released Party is deemed released and
      discharged by the Debtors, the Reorganized Debtors, and their Estates from any
      and all claims and Causes of Action, whether known or unknown, including any
      derivative claims, asserted by or on behalf of the Debtors, that the Debtors, the
      Reorganized Debtors, or their Estates (as applicable) would have been legally
      entitled to assert in their own right (whether individually or collectively) or on
      behalf of the Holder of any Claim against or Interest in a Debtor or other Entity,
      or that any Holder of any Claim against or Interest in a Debtor or other Entity
      could have asserted on behalf of the Debtors, based on or relating to or in any
      manner arising from in whole or in part, the Debtors (including the management,
      ownership, or operation thereof), any Securities issued by the Debtors and the
      ownership thereof, the Debtors’ in or out of court restructuring efforts, any
      Avoidance Actions (but excluding Avoidance Actions brought as counterclaims
      or defenses to Claims asserted against the Debtors), the RBL Facility, any
      intercompany transactions, the Chapter 11 Cases and any related adversary
      proceedings, the matters raised in the Committee Standing Motion, the matters
      settled pursuant to the Intercompany Settlement, the formulation, preparation,
      dissemination, solicitation, negotiation, entry into, or filing of the Restructuring
      Support Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan
      Supplement, the Exit Facility, or any Restructuring Transaction, contract,
      instrument, release, or other agreement or document (including any legal opinion
      requested by any Entity regarding any transaction, contract instrument,
      document, or other agreement contemplated by the Plan or the reliance by any
      Released Party on the Plan or the Confirmation Order in lieu of such legal
      opinion) created or entered into in connection with the Restructuring Support
      Agreement, the Disclosure Statement, the DIP Facility, the Exit Facility, the
      Rights Offering, the Backstop Commitment Agreement, the Plan, or the Plan
      Supplement, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
      pursuit of Consummation, the administration and implementation of the Plan,
      including the issuance or distribution of Securities pursuant to the Plan, or the
      distribution of property under the Plan or any other related agreement, or upon
      any other related act or omission, transaction, agreement, event, or other
      occurrence taking place on or before the Effective Date.

      Notwithstanding anything to the contrary in the foregoing, the releases set forth
      above do not release: (i) any post-Effective Date obligations of any party or
      Entity under the Plan, the Confirmation Order, any Restructuring Transaction,
      any Definitive Document, or any other document, instrument, or agreement
      (including those set forth in the Plan Supplement) executed to implement the Plan
      or the Restructuring Transactions; (ii) the rights of any Holder of Allowed Claims



                                         18
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 19 of 101




             to receive distributions under the Plan; or (iii) any matters retained by the Debtors
             pursuant to the Schedule of Retained Causes of Action.

             Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
             approval, pursuant to Bankruptcy Rule 9019, of the Debtor release, which
             includes by reference each of the related provisions and definitions contained in
             the Plan, and further, shall constitute the Bankruptcy Court’s finding that the
             Debtor release is: (a) in exchange for the good and valuable consideration
             provided by the Released Parties; (b) a good faith settlement and compromise of
             the claims or Causes of Action released by the Debtor release; (c) in the best
             interests of the Debtors, the Estates, and all Holders of Claims and Interests;
             (d) fair, equitable and reasonable; (e) given and made after reasonable
             investigation by the Debtors and after notice and opportunity for hearing; and
             (f) a bar to any of the Debtors, the Reorganized Debtors, or the Estates asserting
             any claim or Cause of Action released by the Debtor release against any of the
             Released Parties.

       D.     Releases by Holders of Claims and Interests.

       10.    The following release by Holders of Claims and Interests in Article VIII.D of the

Plan is approved:

             Notwithstanding anything contained in the Plan to the contrary, as of the Effective
             Date, each Releasing Party is deemed to have released and discharged each
             Debtor, Reorganized Debtor, and Released Party from any and all claims and
             Causes of Action, whether known or unknown, including any derivative claims,
             asserted on behalf of the Debtors, the Reorganized Debtors, or their Estates (as
             applicable) that such Entity would have been legally entitled to assert (whether
             individually or collectively), based on or relating to or in any manner arising
             from, in whole or in part, the Debtors (including the management, ownership, or
             operation thereof), any Securities issued by the Debtors and the ownership
             thereof, the Debtors’ in or out of court restructuring efforts, any Avoidance
             Actions (but excluding Avoidance Actions brought as counterclaims or defenses
             to Claims asserted against the Debtors), the RBL Facility, any intercompany
             transactions, the Chapter 11 Cases, and any related adversary proceedings, the
             matters raised in the Committee Standing Motion, the matters settled pursuant to
             the Intercompany Settlement, the formulation, preparation, dissemination,
             solicitation, negotiation, entry into, or filing of the Restructuring Support
             Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan
             Supplement, the Exit Facility, or any Restructuring Transaction, contract,
             instrument, release, or other agreement or document (including any legal opinion
             requested by any Entity regarding any transaction, contract, instrument,
             document, or other agreement contemplated by the Plan or the reliance by any
             Released Party on the Plan or the Confirmation Order in lieu of such legal
             opinion) created or entered into in connection with the Restructuring Support
             Agreement, the Disclosure Statement, the DIP Facility, the Exit Facility, the


                                                 19
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 20 of 101




             Rights Offering, the Backstop Commitment Agreement, the Plan, the filing of the
             Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
             administration and implementation of the Plan, including the issuance or
             distribution of Securities pursuant to the Plan, or the distribution of property
             under the Plan or any other related agreement, or upon any other related act or
             omission, transaction, agreement, event, or other occurrence taking place on or
             before the Effective Date.

             Notwithstanding anything to the contrary in the foregoing, the releases set forth
             above do not release: (i) any post-Effective Date obligations of any party or
             Entity under the Plan, the Confirmation Order, any Restructuring Transaction,
             any Definitive Document, or any other document, instrument, or agreement
             (including those set forth in the Plan Supplement) executed to implement the Plan
             or the Restructuring Transactions, including the Exit RBL/Term Loan A Facility
             Documentation and the Exit Term Loan B Facility Documentation; and (ii) the
             rights of any Holder of Allowed Claims to receive distributions under the Plan.
             For the avoidance of doubt, nothing in this Plan shall be deemed to be, or
             construed as, a release, waiver, discharge, or other limitation or modification of
             any of the RBL/DIP Preserved Rights.

             Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
             approval, pursuant to Bankruptcy Rule 9019, of the third-party release, which
             includes by reference each of the related provisions and definitions contained in
             the Plan, and, further, shall constitute the Bankruptcy Court’s finding that the
             third-party release is: (a) consensual; (b) essential to the Confirmation; (c) given
             in exchange for the good and valuable consideration provided by the Released
             Parties, including, without limitation, the Released Parties’ contributions to
             facilitating the restructuring and implementing the Plan; (d) a good faith
             settlement and compromise of the claims or Causes of Action released by the
             third-party release; (e) in the best interests of the Debtors and their Estates; (f)
             fair, equitable, and reasonable; (g) given and made after due notice and
             opportunity for hearing; and (h) a bar to any of the Releasing Parties asserting
             any claim or Cause of Action released pursuant to the third-party release.

       E.     Release of Avoidance Actions Against Holders of General Unsecured Claims.

       11.    Notwithstanding anything to the contrary herein, on the Effective Date, the Debtors,

on behalf of themselves and their Estates, shall release any and all Avoidance Actions against

Holders of General Unsecured Claims.

       F.     Exculpation.

       12.    The following exculpation of the Exculpated Parties in Article VIII.E of the Plan is

approved:


                                                20
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 21 of 101




       Except as otherwise specifically provided in the Plan or the Confirmation Order,
       no Exculpated Party shall have or incur liability for, and each Exculpated Party
       shall be released and exculpated from any claims and Cause of Action for any
       claim related to any act or omission in connection with, relating to, or arising out
       of, the Chapter 11 Cases, the formulation, preparation, dissemination,
       negotiation, filing, or termination of the Restructuring Support Agreement and
       related prepetition transactions (including the RBL Credit Agreement, the Notes
       Indentures or the Notes), the Disclosure Statement, the Plan, the DIP Facility, the
       Exit Facility Documentation, the Plan Supplement, or any Restructuring
       Transaction, contract, instrument, release or other agreement or document
       (including any legal opinion requested by any Entity regarding any transaction,
       contract, instrument, document, or other agreement contemplated by the Plan or
       the reliance by any Released Party on the Plan or the Confirmation Order in lieu
       of such legal opinion) created or entered into in connection with the Disclosure
       Statement, the Restructuring Support Agreement, the DIP Facility, the Exit
       Facility, the Rights Offering, the Backstop Commitment Agreement, the Plan, or
       the Plan Supplement, the filing of the Chapter 11 Cases, the pursuit of
       Confirmation, the pursuit of Consummation, the administration and
       implementation of the Plan, including the issuance or distribution of Securities
       pursuant to the Plan, or the distribution of property under the Plan or any other
       related agreement, or upon any other related act or omission, transaction,
       agreement, event, or other occurrence taking place on or before the Effective
       Date, except for claims related to any act or omission that is determined in a Final
       Order by a court of competent jurisdiction to have constituted actual fraud, willful
       misconduct, or gross negligence, but in all respects such Entities shall be entitled
       to reasonably rely upon the advice of counsel with respect to their duties and
       responsibilities pursuant to the Plan.

       The Exculpated Parties have, and upon Confirmation shall be deemed to have,
       participated in good faith and in compliance with the applicable laws with regard
       to the solicitation of votes and distribution of consideration pursuant to the Plan
       and, therefore, are not, and on account of such distributions shall not be, liable at
       any time for the violation of any applicable law, rule, or regulation governing the
       solicitation of acceptances or rejections of the Plan or such distributions made
       pursuant to the Plan.

 G.     Injunction.

 13.    The following injunction in Article VIII.F of the Plan is approved:

       Except as otherwise expressly provided in the Plan or the Confirmation Order or
       for obligations or distributions issued or required to be paid pursuant to the Plan
       or the Confirmation Order, all Entities who have held, hold, or may hold the
       Released Claims are permanently enjoined from and after the Effective Date,
       from taking any of the following actions against, as applicable, the Debtors, the
       Reorganized Debtors, the Exculpated Parties, or the Released Parties:
       (1) commencing or continuing in any manner any action, suit, or other proceeding


                                           21
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 22 of 101




             of any kind on account of or in connection with or with respect to any Released
             Claims; (2) enforcing, attaching, collecting, or recovering by any manner or
             means any judgment, award, decree, or order against such Entities on account of
             or in connection with or with respect to any Released Claims; (3) creating,
             perfecting, or enforcing any lien or encumbrance of any kind against such Entities
             or the Estates of such Entities on account of or in connection with or with respect
             to any Released Claims; (4) asserting any right of setoff, subrogation, or
             recoupment of any kind against any obligation due from such Entities or against
             the property or the Estates of such Entities on account of or in connection with or
             with respect to any Released Claims unless such Entity has Filed a motion
             requesting the right to perform such setoff on or before the Effective Date, and
             notwithstanding an indication of a Claim or Interest or otherwise that such Entity
             asserts, has, or intends to preserve any right of setoff pursuant to applicable Law
             or otherwise; and (5) commencing or continuing in any manner any action or
             other proceeding of any kind on account of or in connection with or with respect
             to any Released Claims released or settled pursuant to the Plan.

             Upon entry of the Confirmation Order, all Holders of Claims and Interests and
             their respective current and former employees, agents, officers, directors,
             managers, principals, and direct and indirect Affiliates, in their capacities as such,
             shall be enjoined from taking any actions to interfere with the implementation or
             Consummation of the Plan. Each Holder of an Allowed Claim or Allowed
             Interest, as applicable, by accepting, or being eligible to accept, distributions
             under or Reinstatement of such Claim or Interest, as applicable, pursuant to the
             Plan, shall be deemed to have consented to the injunction provisions set forth in
             Article VIII.F of the Plan.

             The injunction provisions set forth in Article VIII.F of the Plan shall apply to the
             Stingray Litigation until (i) six months following the Effective Date or (ii) such
             earlier time as agreed to by the Unsecured Claims Distribution Trustee or the
             Committee, as applicable; provided that the preceding sentence shall not prevent
             the Reorganized Debtors from taking necessary actions to assert counterclaims or
             defenses in the Stingray Litigation.

       H.      Intercompany Settlement.

       14.     Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, in

consideration for the classification, distributions, releases, and other benefits provided under the

Plan, and upon this Court’s finding that the Intercompany Settlement is fair, equitable, reasonable,

and in the best interests of the Debtors and their Estates, the Intercompany Settlement is hereby

approved.




                                                 22
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 23 of 101




       I.      Withdrawal of the Committee’s Standing Motion.

       15.     The Motion of the Official Committee of Unsecured Creditors for (I) Leave,

Standing, and Authority to Commence and Prosecute Certain Claims and Causes of Action on

Behalf of the Debtors’ Estates and (II) Exclusive Settlement Authority [Docket No. 903]

(the “Standing Motion”) shall be withdrawn with prejudice upon the Effective Date.

       J.      Unsecured Claims Distribution Trust.

       16.     As set forth in Article VIII.J of the Plan, on or before the Effective Date, the Debtors

shall create the Unsecured Claims Distribution Trust, and shall execute the Unsecured Claims

Distribution Trust Agreement. On the Effective Date, the following assets shall be transferred by

the Debtors or the Reorganized Debtors to, and shall vest in, the Unsecured Claims Distribution

Trust: (i) the Mammoth Shares; (ii) the Gulfport Parent Equity Pool; (iii) the Gulfport Parent Cash

Pool; and (iv) the Convenience Claims Distribution Pool. Each such transfer shall be exempt from

any stamp, real estate transfer, mortgage reporting, sales, use or other similar tax, and shall be free

and clear of any liens, claims and encumbrances, and no other entity, including the Debtors or

Reorganized Debtors, shall have any interest, legal, beneficial, or otherwise, in the Unsecured

Claims Distribution Trust or the Unsecured Claims Distribution Trust assets upon their assignment

and transfer to the Unsecured Claims Distribution Trust (other than as provided herein or in the

Unsecured Claims Distribution Trust Agreement). To the extent that any Unsecured Claims

Distribution Trust assets cannot be transferred to the Unsecured Claims Distribution Trust because

of a restriction on transferability under applicable non-bankruptcy law that is not superseded or

preempted by section 1123 of the Bankruptcy Code or any other provision of the Bankruptcy Code,

such Unsecured Claims Distribution Trust assets shall be deemed to have been retained by the

Reorganized Debtors on behalf of the Unsecured Claims Distribution Trust and the Unsecured

Claims Distribution Trust shall be deemed to have been designated as a representative of the


                                                  23
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 24 of 101




Reorganized Debtors pursuant to section 1123(b)(3)(B) of the Bankruptcy Code to enforce and

pursue such Unsecured Claims Distribution Trust assets on behalf of the Reorganized Debtors for

the benefit of the beneficiaries of the Unsecured Claims Distribution Trust, until the such transfer

restrictions are removed or the Reorganized Debtors receive or become entitled to receive net

proceeds of such Unsecured Claims Distribution Trust assets that can be distributed.

       17.     Pursuant to Article VIII.J of the Plan, on the Effective Date the Reorganized

Debtors shall deliver to the Unsecured Claims Distribution Trust one million dollars ($1,000,000)

(the “Effective Date Payment”) that may be used by the Unsecured Claims Distribution Trustee to

pay (without need for Bankruptcy Court approval) the Unsecured Claims Distribution Trust’s

administrative costs and expenses; provided that (i) the Disbursing Agent’s costs and expenses

shall not be deemed an administrative cost of the Unsecured Claims Distribution Trust and shall

be the responsibility of, and paid by, the Debtors and/or the Reorganized Debtors and (ii) the

Effective Date Payment shall not be reduced or adjusted as a result of the Debtors’ and/or

Reorganized Debtors’ obligation to pay such Disbursing Agent’s costs and expenses. Upon the

reasonable request of the Reorganized Debtors from time to time, the Unsecured Claims

Distribution Trustee shall deliver to the Reorganized Debtors a report setting forth in reasonable

detail the administrative costs of the Unsecured Claims Distribution Trust that have been satisfied

and paid with the proceeds of the Effective Date Payment. If any portion of the Effective Date

Payment remains after the complete administration of the Unsecured Claims Distribution Trust,

such excess amounts will be returned to the Reorganized Debtors promptly following the complete

administration of the Unsecured Claims Distribution Trust. From and after the date that 100% of

the Effective Date Payment has been used to satisfy and pay the administrative costs and expenses

of the Unsecured Claims Distribution Trust, the Unsecured Claims Distribution Trustee shall be




                                                24
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 25 of 101




authorized to use the Unsecured Claims Distribution Trust’s assets to pay (without need for

Bankruptcy Court approval) such costs and expenses of the Trust.

       K.      Mammoth Shares.

       18.     The Debtors will transfer the Mammoth Shares to the Unsecured Claims

Distribution Trust on the terms set forth herein and in Article VIII.J of the Plan. For the avoidance

of doubt, such transfer shall be free and clear of any restrictions or provisions of the Mammoth

Investor Rights Agreement, and, following the Effective Date, the holders of the Mammoth Shares

shall not be bound by any restrictions, or subject to any obligations, contained therein.

       19.     Prior to the Effective Date, the Committee may direct the Debtors to take actions

(or refrain from taking actions) with respect to the Mammoth Shares, and the Debtors shall not

liquidate the Mammoth Shares absent Committee consent; provided, however, that any actions

taken with respect to the Mammoth Shares prior to the Effective Date shall be subject in all respects

to the DIP Orders and the DIP Credit Agreement; provided, further, that this provision shall not

limit any action of the DIP Agent, the DIP Lenders, or the Debtors (taken with consent of the DIP

Agent) after an Event of Default (as defined in the DIP Credit Agreement) under the DIP Credit

Agreement.

       L.      Expiration of the Committee’s Challenge Period.

       20.     The Committee’s “Challenge Period” as defined in Section 5 of the DIP Order, as

extended exclusively for certain enumerated challenges first through March 29, 2021, by the

Stipulation and Agreed Order Further Extending the Challenge Period Through March 29, 2021

[Docket No. 965], and then through April 16, 2021 by the Stipulation and Agreed Order Further

Extending the Challenge Period Through April 16, 2021 [Docket No. 1038], and then through the

earlier of (a) the Effective Date and (b) May 27, 2021, at 4:00 p.m. (CT) by the Stipulation and




                                                 25
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 26 of 101




Agreed Order Further Extending the Challenge Period [Docket No. 1200], shall expire with

prejudice upon the Effective Date.

       M.      No Action Required.

       21.     Under section 1142(b) of the Bankruptcy Code and applicable nonbankruptcy law,

including section 303 of the General Corporation Law of the State of Delaware and any

comparable provision of the business organization laws of any other jurisdiction, as applicable, no

action of the directors, partners, managers, members, stockholders or equity holders of the Debtors

or the Reorganized Debtors, as applicable, is required to authorize the Debtors and the Reorganized

Debtors, as applicable, to enter into, execute, deliver, file, adopt, amend, restate, consummate, or

effectuate, as the case may be, the Plan, and any contract, instrument, or other document to be

executed, delivered, adopted, or amended in connection with the implementation of the Plan, and,

following the Effective Date, each of the Definitive Documents, including the New Organizational

Documents, will be a legal, valid, and binding obligation of the Debtors or Reorganized Debtors,

as applicable, enforceable against the Debtors and the Reorganized Debtors in accordance with the

respective terms thereof.

       22.     Subject to the terms of the Restructuring Support Agreement and Article VIII.J of

the Plan, the Debtors, the Reorganized Debtors, and the Unsecured Claims Distribution Trustee

are also authorized from and after the date hereof to negotiate, execute, issue, deliver, implement,

file, or record any contract, instrument, release, or other agreement or document or take any action

necessary or appropriate to implement the transactions contemplated by the Plan.

       23.     This Confirmation Order shall constitute all authority, approvals, and consents

required, if any, by the laws, rules, and regulations of all states and any other governmental

authority or any contract to which any of the Debtors are party with respect to the implementation

or consummation of the Plan and any documents, instruments, or agreements, and any amendments


                                                26
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 27 of 101




or modifications thereto, any other acts and transactions referred to in or contemplated by the Plan,

the Plan Supplement, the Disclosure Statement, and any documents, instruments, securities, or

agreements provided for therein, and any amendments or modifications thereto.

       N.      Cancellation of Instruments.

       24.     On the Effective Date, except to the extent otherwise provided in the Plan or the

Confirmation Order, all notes, instruments, certificates, credit agreements, indentures, and other

documents evidencing Claims or Interests shall be cancelled and the obligations of the Debtors

thereunder or in any way related thereto shall be deemed satisfied in full, cancelled, discharged,

and of no force or effect; provided that the DIP Credit Agreement, the RBL Credit Agreement,

and the Notes Indentures shall continue in effect solely to the extent set forth in Article IV.H of

the Plan, and, in the case of the RBL Credit Agreement and the Obligations arising thereunder and

in any other Loan Document (with each term as it is defined in the RBL Credit Agreement), to the

extent set forth in the Exit Facility Documentation or in the Confirmation Order; provided, further,

that the indemnity provisions of the RBL Credit Agreement, including, without limitation,

sections 11.04(a) through 11.04(f) thereof, shall not be discharged and shall continue under the

Exit Facility Documentation.

       O.      Release of Liens.

       25.     Except as otherwise provided in the Exit Facility Documentation, the Plan, the

Confirmation Order, or in any contract, instrument, release, or other agreement or document

created pursuant to the Plan, on the Effective Date and concurrently with the applicable

distributions made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in full of

the portion of the Secured Claim that is Allowed as of the Effective Date, except for Other Secured

Claims that the Debtors elect to Reinstate in accordance with the Plan, all mortgages, deeds of

trust, Liens, pledges, or other security interests against any property of the Estates shall be fully


                                                 27
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 28 of 101




released and discharged, and all of the right, title, and interest of any Holder of such mortgages,

deeds of trust, Liens, pledges, or other security interests shall revert to the Reorganized Debtors

and their successors and assigns, in each case, without any further approval or order of the

Bankruptcy Court and without any action or filing being required to be made by the Debtors or

Reorganized Debtors, or any other Holder of a Secured Claim. Any Holder of such Secured Claim

(and the applicable agents for such Holder) shall be authorized and directed, at the sole cost and

expense of the Reorganized Debtors, to release any collateral or other property of any Debtor

(including any cash collateral and possessory collateral) held by such Holder (and the applicable

agents for such Holder), and to take such actions as may be reasonably requested by the

Reorganized Debtors to evidence the release of such Liens and/or security interests, including the

execution, delivery, and filing or recording of such releases. The presentation or filing of the

Confirmation Order to or with any federal, state, provincial, or local agency, records office, or

department shall constitute good and sufficient evidence of, but shall not be required to effect, the

termination of such mortgages, deeds of trust, Liens, pledges, and other security interests. For the

avoidance of doubt, the Liens as defined in the RBL Credit Agreement and the DIP Credit

Agreement shall not be extinguished but shall be continued, shall remain perfected as of the

original date of such perfection, and shall secure the obligations and liabilities amended, renewed,

extended, restated, or created by the Exit Facility.

       26.     To the extent that any Holder of a Secured Claim that has been satisfied or

discharged in full pursuant to the Plan, or any agent for such Holder, has filed or recorded publicly

any Liens and/or security interests to secure such Holder’s Secured Claim, then as soon as

practicable on or after the Effective Date, such Holder (or the agent for such Holder) shall take

any and all steps requested by the Debtors, the Reorganized Debtors, or the Exit Facility Agents




                                                 28
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 29 of 101




that are necessary or desirable to record or effectuate the cancellation and/or extinguishment of

such Liens and/or security interests, including the making of any applicable filings or recordings,

and the Reorganized Debtors shall be entitled to make any such filings or recordings on such

Holder’s behalf.

       P.      Enforceability of Plan.

       27.     Pursuant to sections 1123(a) and 1142(a) of the Bankruptcy Code, upon the

Effective Date, the provisions of this Confirmation Order and the Plan shall apply and be binding

and enforceable notwithstanding any otherwise applicable nonbankruptcy law.

       Q.      Rights Offerings.

       28.     Prior to the Effective Date, the applicable Debtors have commenced the Rights

Offerings in accordance with the Rights Offerings Procedures, the Backstop Agreement, and the

Backstop Order. On the Effective Date, the Reorganized Debtors are authorized to consummate

the Rights Offerings in accordance with the Rights Offerings Procedures, the Backstop

Commitment Agreement, the Backstop Approval Order, the Plan, the Plan Supplement, and this

Confirmation Order.

       R.      Exit Facility.

       29.     The applicable Reorganized Debtors are hereby authorized to enter into, on the

Effective Date, and take such actions as necessary or desirable to perform their obligations under,

the Exit Facility and all documents or agreements related thereto, including the payment or

reimbursement of any fees, indemnities and expenses under or pursuant to any such documents

and agreements in connection therewith.

       30.     The Exit Facility Documentation shall constitute legal, valid, binding, and

authorized joint and several obligations of the Reorganized Debtors enforceable in accordance

with their terms, and such obligations shall not be enjoined or subject to discharge, impairment,


                                                29
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 30 of 101




release, avoidance, recharacterization, or subordination under applicable law, the Plan, or this

Confirmation Order. The Exit Facility Secured Parties shall have mortgages on the Borrowing

Base Properties (as defined in the Exit Facility Documentation) and a first priority security interest

(subject to permitted liens to be agreed upon) on the Collateral (or other property identified as

“Collateral” therein) specified in, and to the extent required by, the Exit Facility Documentation.

To the extent granted, or continued from the RBL Credit Agreement, the guarantees, mortgages,

pledges, indemnities, Liens, and other security interests granted pursuant to the Exit Facility

Documentation, or continued from the RBL Credit Agreement, are granted or continued in good

faith as an inducement to the lenders under the Exit Facility to extend credit thereunder and shall

be deemed not to constitute a fraudulent conveyance or fraudulent transfer, shall not otherwise be

enjoined or subject to discharge, impairment, release, avoidance, recharacterization, or

subordination (whether contractual or otherwise) for any purposes whatsoever under any

applicable law, the Plan, or this Confirmation Order, and the priorities of any such Liens and

security interests shall be as set forth in the relevant Exit Facility Documentation. For the

avoidance of doubt, on the Effective Date, all of the Liens and security interests to be granted or

continued in accordance with the Exit Facility Documentation (a) shall be deemed to be approved,

(b) shall be legal, binding, and enforceable Liens on, and security interests in, the collateral granted

thereunder in accordance with the terms of the Exit Facility Documentation, and (c) shall be

deemed perfected as of the earlier of the original date of perfection of such Liens and security

interests and the Effective Date, subject only to such Liens and security interests as may be

permitted under the Exit Facility Documentation and the occurrence of the Effective Date, and

with priorities established in respect thereof under the Exit Facility Documentation and applicable

non-bankruptcy law.




                                                  30
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 31 of 101




       31.     The Reorganized Debtors and the persons and entities granting or continuing such

Liens are authorized to make all filings and recordings, and to obtain all governmental approvals

and consents necessary to establish and perfect such Liens under the provisions of the applicable

state, provincial, federal, or other law (whether domestic or foreign) that would be applicable in

the absence of the Plan and this Confirmation Order, and will thereafter cooperate to make all other

filings and recordings that otherwise would be necessary under applicable law to give notice of

such Liens to third parties. To the extent that any Holder of a Secured Claim that has been satisfied

or discharged in full pursuant to the Plan, or any agent for such Holder, has filed or recorded

publicly any Liens and/or security interests to secure such holder’s Secured Claim, then as soon

as practicable on or after the Effective Date, such holder (or the agent for such holder) shall take

any and all steps requested by the Debtors, the Reorganized Debtors, or any administrative agent

under the Exit Facility Documentation that are necessary to cancel and/or extinguish such

publicly-filed Liens and/or security interests, in each case all costs and expenses in connection

therewith to be paid by the Debtors or the Reorganized Debtors.

       32.     Notwithstanding anything to the contrary in this Confirmation Order or the Plan,

the obligations of the Debtors or the Reorganized Debtors, as applicable, pursuant to or continued

under the Exit Facility Documentation to indemnify, reimburse, or hold harmless the RBL

Lenders, the Exit Facility Secured Parties, or any other Person, in each case, shall not be discharged

or impaired by Confirmation or consummation of the Plan but shall survive unaffected by the

reorganization contemplated by the Plan and shall be performed and honored by the Debtors or

Reorganized Debtors, as applicable, regardless of such Confirmation, consummation, and

reorganization.




                                                 31
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 32 of 101




       33.     Notwithstanding anything to the contrary in this Confirmation Order or the Plan,

the Bankruptcy Court’s retention of jurisdiction shall not govern any disputes arising or asserted

under the Exit Facility Documentation or related collateral or other documentation executed in

connection with the Exit Facility or any liens, rights or remedies related thereto.

       S.      New Unsecured Notes.

       34.     On the Effective Date, the applicable Reorganized Debtors are hereby authorized

to enter into and take such actions as necessary or desirable to perform their obligations under the

New Unsecured Notes Documents, which shall constitute legal, valid, binding, and authorized

joint and several obligations of the Reorganized Debtors enforceable in accordance with their

terms, and such obligations shall not be enjoined or subject to discharge, impairment, release,

avoidance, recharacterization, or subordination under applicable law, the Plan, or this

Confirmation Order. Notwithstanding anything to the contrary in this Confirmation Order or the

Plan, the Bankruptcy Court’s retention of jurisdiction shall not govern any disputes arising or

asserted under the New Unsecured Notes Documents or any rights or remedies related thereto.

       T.      Issuance of New Common Stock and New Preferred Stock.

       35.     On the Effective Date, the applicable Reorganized Debtors are hereby authorized

to issue, or cause to be issued, and shall issue the New Common Stock and New Preferred Stock

in accordance with the terms of the Plan without the need for any further corporate action. All of

the New Common Stock and New Preferred Stock issuable under the Plan shall be duly authorized,

validly issued, fully paid, and non-assessable when so issued.

       U.      Exemption from Registration.

       36.     The offering, issuance, distribution, and sale of any Securities pursuant to the Plan,

including the New Preferred Stock and New Common Stock, shall be exempt from, among other

things, the registration and prospectus delivery requirements under the Securities Act or any


                                                 32
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 33 of 101




similar federal, state, or local laws in reliance upon section 1145 of the Bankruptcy Code to the

maximum extent permitted and applicable and, to the extent that reliance on such section is either

not permitted or not applicable, any other exemption available under the Securities Act, including

the exemption set forth in section 4(a)(2) of the Securities Act and/or Regulation D promulgated

thereunder. Except as set forth in the Plan, any Securities issued in reliance upon section 1145 of

the Bankruptcy Code shall not be “restricted securities” as defined in Rule 144(a)(3) of the

Securities Act and will be freely tradeable and transferable by any initial recipient thereof that is

by the recipients thereof, subject to: (a) the provisions of section 1145(b)(1) of the Bankruptcy

Code relating to the definition of an underwriter in section 2(a)(11) of the Securities Act;

(b) compliance with the rules and regulations of the Securities and Exchange Commission, if any,

applicable at the time of any future transfer of such securities or instruments; (c) the restrictions,

if any, on the transferability of such securities and instruments, including those set forth in the

New Organizational Documents; and (d) applicable regulatory approval, if any.

       37.     All Securities issued pursuant to the exemption from registration set forth in

section 4(a)(2) of the Securities Act and/or Regulation D promulgated thereunder are “restricted

securities” and will be subject to resale restrictions, including any applicable holding periods, and

may be resold, exchanged, assigned, or otherwise transferred only pursuant to an available

exemption from registration under the Securities Act, including compliance with the applicable

provisions of Rule 144 or Rule 144A under the Securities Act (if available), or if such Securities

are registered with the Securities and Exchange Commission.

       V.      Assumed Surety Bonds.

       38.     United States Fire Insurance Company (“U.S. Fire”), Everest Reinsurance

Company (“Everest”), QBE Insurance Corporation (“QBE”), and RLI Insurance Company

(“RLI,” and, together with U.S. Fire, Everest, and QBE, the “Sureties” and each, individually,


                                                 33
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 34 of 101




a “Surety”) have issued various surety bonds on behalf of certain of the Debtors listed on

Exhibit D (collectively, the “Assumed Surety Bonds” and, each individually, an “Assumed Surety

Bond”). The Assumed Surety Bonds were issued pursuant to certain payment and indemnity

agreements and/or related agreements by and between the Sureties, on the one hand, and the

Debtors and their affiliates and certain non-Debtors, as applicable, on the other hand (collectively,

the “Indemnity Agreements” and, each, an “Indemnity Agreement”). Except as provided in this

paragraph 38 of this Confirmation Order, notwithstanding any other provision of the Plan, this

Confirmation Order, any other order of the Court, or other agreements between the Debtors and

third parties: (a) on the Effective Date, all rights and obligations of the Sureties related to the

Assumed Surety Bonds or the Indemnity Agreements shall continue in full force and effect

according to their terms and applicable nonbankruptcy law, and nothing in the Plan or this

Confirmation Order, including, without limitation, the settlement, release, injunction, and related

provisions of the Plan, including those set forth in Article VIII of the Plan, shall be deemed to bar,

alter, limit, impair, release, or modify any of the rights of the Sureties; (b) nothing in the Plan or

this Confirmation Order shall impair, release, discharge, preclude, or enjoin any obligations of the

Debtors to the Sureties under the Assumed Surety Bonds, the Indemnity Agreements, and

obligations under the common law of suretyship, and such obligations are unimpaired and are not

being released, discharged, precluded, or enjoined by the Plan, this Confirmation Order, or

agreements with third parties; (c) nothing in the Plan or this Confirmation Order shall, or shall be

deemed to, limit any Surety’s rights or interests in any collateral or the proceeds of such collateral

securing the Assumed Surety Bonds and the Indemnity Agreements (the “Surety Collateral”),

including, without limitation, the right to draw or use any Surety Collateral to reimburse any claim

of such Surety under or in respect of the Assumed Surety Bonds and/or the Indemnity Agreements,




                                                 34
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 35 of 101




or any rights in, to, or under any Letters of Credit issued for the benefit of the Debtors in favor of

each or any of the Sureties; (d) nothing in the Plan, this Confirmation Order, or any document or

other agreement or exhibits to the Plan shall be interpreted to alter, diminish, or enlarge the rights

or obligations of the Sureties or any obligee under the Assumed Surety Bonds, nor shall any

provision of the Plan be deemed to enjoin or preclude the Sureties from asserting any rights or

claims of any obligees under such Assumed Surety Bonds, and nothing in the Plan or this

paragraph shall affect in any way the Sureties’ rights against any non-Debtor or any non-Debtor’s

rights against the Sureties with regard to the Assumed Surety Bonds or the Surety Collateral;

(e) notwithstanding anything to the contrary in the Plan, this Confirmation Order, or otherwise,

the Debtors and the Sureties reserve all rights and defenses with respect to any right, claim, interest,

or obligation arising under the Assumed Surety Bonds, the Indemnity Agreements, or any

documents related to the foregoing; and (f) on the Effective Date, all liens, security interests, and

claims arising under or granted to the Sureties in connection with the Assumed Surety Bonds shall

not be impaired, discharged, or released by any provision of the Plan or this Confirmation Order.

For the avoidance of doubt, the Sureties are deemed to have opted out of the releases and are not

Releasing Parties or Released Parties under the Plan.

       39.     Nothing herein shall be deemed an admission regarding whether the Assumed

Surety Bonds are executory contracts. Notwithstanding the foregoing, to the extent the Assumed

Surety Bonds are executory contracts, such Assumed Surety Bonds are hereby deemed assumed

with the consent of the applicable Surety.

       W.      Remaining Surety Bonds.

       40.     Notwithstanding the provisions of paragraph V.38, the Debtors and the Sureties

have agreed, and it is hereby ordered, that pending the entry of a final, non-appealable order on

the Rover/TC Energy Motions to Reject (a “Final Rejection Order”), the Sureties shall not make


                                                  35
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 36 of 101




any post-Effective Date demand on the Debtors or the Reorganized Debtors under the Indemnity

Agreements (including any demand for additional collateral or to otherwise perform under the

Indemnity Agreements) with respect to or on account of the remaining Surety Bonds issued by the

Sureties in connection with the Firm Transportation Agreements between Gulfport Parent and

Energy Transfer/TC Energy (the “Firm Transportation Contracts” and the “Remaining Surety

Bonds”), including after the Effective Date of the Plan. To the extent a Final Rejection Order

authorizes the rejection of a Firm Transportation Contract, the applicable Surety shall not be

permitted to make any post-Effective Date demand on the Debtors or the Reorganized Debtors

under the Indemnity Agreements (including any demand for additional collateral or to otherwise

perform under the Indemnity Agreements), but for the avoidance of doubt, the applicable Surety

shall have all its rights and remedies with respect to the applicable collateral and its claims

(including prepetition and postpetition claims) against the Debtors (or the Reorganized Debtors,

as the case may be), which shall be treated in accordance with the Plan. To the extent a Final

Rejection Order requires that the Debtors assume a Firm Transportation Contract, then the

restrictions of this paragraph 40 shall be of no further force and effect with respect to the applicable

Remaining Surety Bond and the applicable Indemnity Agreement, which Bond and Indemnity

Agreement shall then be treated in the same manner as an Assumed Surety Bond. For the

avoidance of doubt, the Sureties’ rights to make demand on the Debtors or Reorganized Debtors

under the Indemnity Agreements for collateral in connection with the Assumed Surety Bonds shall

be preserved and shall not be affected by this paragraph.

        41.     The Sureties and the Debtors have stipulated, which stipulation is hereby approved,

that the Sureties have asserted claims against each of the Debtors who are principals under the

terms of their respective Indemnity Agreements and, as a result, hold claims in both Class 4A and




                                                  36
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 37 of 101




Class 4B, subject to all rights and defenses of the Debtors. The claims of the Sureties with respect

to the Assumed Surety Bonds shall be withdrawn with prejudice on the Effective Date; provided,

however, that in connection with the assumption of the Assumed Surety Bonds, the Debtors or the

Reorganized Debtors, as the case may be, shall cure all defaults under the Indemnity Agreements,

including payment of all bond premiums and attorneys’ fees and costs. The claims of the Sureties

with respect to the Remaining Surety Bonds will remain on the Debtors’ claims register. For the

avoidance of doubt, none of the claims of the Sureties are being allowed pursuant to this paragraph.

       X.      Reservation of Rights of the United States and/or Any Governmental Unit.

       42.     Nothing in this Confirmation Order, the Plan, any Plan Supplement, or any other

implementing or supplementing Plan documents (collectively, the foregoing are referred to as

the “Plan Documents”) discharges, releases, precludes, or enjoins: (i) any liability to a

Governmental Unit that is not a Claim; (ii) any Claim of a Governmental Unit arising on or after

the Confirmation Date; (iii) any liability of any entity or person under police or regulatory statutes,

regulations, or rules to any Governmental Unit as the owner or operator of property or rights to

property that such entity owns or operates after the Confirmation Date; or (iv) any liability to a

Governmental Unit on the part of any non-Debtor. Nor shall anything in the Plan Documents

enjoin or otherwise bar a Governmental Unit from asserting or enforcing, outside the Bankruptcy

Court, any liability described in the first sentence of this paragraph, subject to the limitations

therein, and nothing in the Plan Documents divests any tribunal of any jurisdiction it may have

under police or regulatory law to interpret the Plan Documents to adjudicate any defense asserted

under the Plan Documents; provided, for the avoidance of doubt, that the Bankruptcy Court retains

jurisdiction to interpret and enforce the Plan Documents, including non-exclusive jurisdiction to

determine whether police or regulatory liabilities asserted by any Governmental Unit or other

entity are discharged or otherwise barred by the Plan Documents or the Bankruptcy


                                                  37
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 38 of 101




Code. Notwithstanding any provision of the Plan Documents, any Governmental Unit’s valid

setoff rights as recognized in section 553 of the Bankruptcy Code, and valid recoupment rights,

shall be preserved and are unaffected; provided that all rights and defenses of the Debtors and

Reorganized Debtors under applicable nonbankruptcy laws, regulations, and rules concerning any

Governmental Unit’s setoff or recoupment rights are expressly reserved and preserved.

        43.      Notwithstanding anything to the contrary in the Plan Documents, the Reorganized

Debtors, Gulfport Energy Corporation as a named defendant in United States v. Gulfport Energy

Corp., No. 2:20-cv-00340-ALM-CMV (S.D. Ohio), and Gulfport Appalachia LLC, as a signatory

to the Consent Decree,5 continue to be bound by all of the terms of the Consent Decree for alleged

violations of the Clean Air Act relating to operations in Belmont, Harrison, and Monroe Counties,

Ohio.

        44.      Nothing in the Plan Documents shall authorize the Debtors to abandon any real

property or wells pursuant to section 554 of the Bankruptcy Code. Nothing in the Plan Documents

shall affect the treatment of any interest in contracts, leases, covenants, operating rights

agreements, rights-of-use and easement, and rights-of-way or other interests or agreements

(a) with the federal government; (b) involving (i) federal land or minerals or (ii) lands or minerals

held in trust for federally-recognized Indian tribes or Indian individuals (collectively, “Indian

Landowners”); or (c) held by such Indian Landowners in fee with federal restriction on alienation,

in each case of (a) through (c) in effect on or after the Confirmation Date (collectively, the “Federal

Leases”). Further, no sale, assignment, and/or transfer of Federal Lease may take place pursuant

to the Plan Documents absent the consent of the United States, including any of its components,


5   “Consent Decree” shall mean that certain court order and consent decree filed on January 22, 2020 and approved
    by the United States District Court for the Southern District of Ohio on September 1, 2020 in United States v.
    Gulfport Energy Corp., No. 2:20-cv-00340-ALM-CMV (S.D. Ohio), Doc. 6.



                                                       38
       Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 39 of 101




and any applicable Indian Landowner as provided for in applicable non-bankruptcy laws and

regulations.

        45.    For the avoidance of doubt and without limiting the foregoing, any assignment,

and/or transfer of any interests in the Federal Leases will be ineffective absent the consent of the

United States. Nothing in the Plan Documents shall be interpreted to set cure amounts or require

the United States to novate, approve or consent to any sale, assignment, and/or transfer of any

interests in the Federal Leases except pursuant to existing regulatory requirements and applicable

law.

        46.    Moreover, nothing in the Plan Documents shall be interpreted to release the Debtors

from any reclamation, plugging and abandonment, or other operational requirement under

applicable federal law with respect to the Federal Leases or to address or otherwise affect any

decommissioning obligations and financial assurance requirements under the Federal Leases, as

determined by the United States, that must be met by the Debtors or their successors and assigns

on the Federal Leases going forward; or to impair audit rights. In addition, nothing in the Plan

Documents nullify the United States’ right to assert, against the Debtors and their estates, any

decommissioning liability and/or claim arising from the Debtors’ interest in any Federal Lease not

assumed by the Debtors. Notwithstanding any provision to the contrary in the Plan Documents,

the United States will retain and have the right to audit and/or perform any compliance review and,

if appropriate, collect from the Debtors and/or their successor(s) and assign(s) in full any additional

monies owed by the Debtors with respect to any assumed Federal Leases without those rights being

adversely affected by these bankruptcy proceedings. Such rights shall be preserved in full as if

this bankruptcy had not occurred. The Debtors and their successors and assigns will retain all

defenses and/or rights, other than defenses and/or rights arising from these bankruptcy




                                                  39
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 40 of 101




proceedings, to challenge any such determination; provided, however, that any such challenge,

including any challenge associated with these bankruptcy cases, must be raised in the United

States’ administrative review process leading to a final agency determination by the Department

of the Interior. The audit and/or compliance review period shall remain open for the full statute of

limitations period established by the Federal Oil and Gas Royalty Simplification and Fairness Act

of 1996, 30 U.S.C. § 1702, et seq.

       Y.      Provisions Regarding the Louisiana Department of Revenue.

       47.     With respect to the Louisiana Department of Revenue (“LDR”) and

notwithstanding anything in the Plan or this Confirmation Order to the contrary:

               a.      Pursuant to 11 U.S.C. § 503(b)(1)(D), LDR shall not be required to file a
                       request for the payment of an expense described in 11 U.S.C. § 503(b)(1)(B)
                       or (C) as a condition for payment as an administrative expense;

               b.      The Debtors will comply with 11 U.S.C. § 1129(a)(9)(A) with respect to
                       any Allowed Claim held by LDR of a kind specified in section 507(a)(2) of
                       the Bankruptcy Code;

               c.      The Debtors’ post-petition tax returns that may become due and/or payable
                       to the LDR after entry of this Confirmation Order and on or before the
                       Effective Date shall be filed by the later of (a) the applicable due date under
                       Louisiana law, including all timely requested extensions, or (b) the
                       Effective Date;

               d.      Allowed Claims held by LDR shall accrue interest to the extent required by
                       the Bankruptcy Code and applicable non-bankruptcy law;

               e.      Allowed Priority Tax Claims held by LDR shall be treated in accordance
                       with section 1129(a)(9)(C) of the Bankruptcy Code, and to the extent any
                       such Claim is not paid in full in cash on the Effective Date, or pursuant to
                       any agreement between the Debtors and the LDR, or as may be due and
                       payable under applicable non-bankruptcy law, such Priority Tax Claim
                       shall, at minimum, be paid by regular, installment payments (with such
                       installment payments to commence no less than 90 days after the date on
                       which the Priority Tax Claim becomes an Allowed Claim under the terms
                       of the Plan, and such installments shall continue every 90 days thereafter in
                       equal amounts to allow for payment in full not later than five years after the
                       Petition Date);



                                                 40
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 41 of 101




                 f.       Any setoff and recoupment rights of the LDR under applicable law are
                          preserved to the extent provided by section 553 of the Bankruptcy Code;

                 g.       LDR shall not be enjoined or otherwise prevented from collecting any
                          liabilities from any non-Debtor third party liable with any Debtor on any
                          Claims Filed by LDR; provided that the Debtors’ Estates shall receive full
                          credit for any payments collected from such third party, if any; provided,
                          further, for the avoidance of doubt, LDR has opted out of the releases of
                          any third party included in the Plan at Article VIII.D and shall be neither a
                          “Released Party” nor a “Releasing Party” thereunder;

                 h.       For the avoidance of doubt, (a) the LDR is not required to estimate any tax
                          liabilities prior to the filing of any post-petition returns and or the
                          completion6 of any pending pre-petition audit; (b) any such audit shall be
                          completed in the ordinary course of business pursuant to applicable state
                          law, and such post-petition returns shall be reviewed, processed, and
                          adjusted as may be necessary pursuant to applicable state law in the ordinary
                          course of business; and (c) for the avoidance of all doubt, the LDR shall not
                          be required to amend any existing estimated claims in relation to such audits
                          as the audit assessments will be issued upon completion of any protest filed
                          by the debtor with the LDR in the ordinary course of business; provided that
                          all rights of the Debtor or Reorganized Debtors to object is preserved and
                          LDR’s right to prove the amount of the proposed assessment amount upon
                          completion of the audit is preserved;

                 i.       For the avoidance of all doubt, (a) with respect to Article VII.A of the Plan,
                          Priority Tax Claims of the LDR shall only be considered Disputed without
                          further action by the Debtors for purposes of commencement of
                          Distributions thereunder, (b) irrespective of the language in Article VII.F of
                          the Plan, the deadline for filing objections to LDR’s claims shall not be
                          extended without a motion and notice to the LDR, and (c) for the avoidance
                          of doubt, Article VII.G of the Plan shall not apply to the LDR; and

                 j.       For the avoidance of all doubt, (a) all payments shall be made to the address
                          on the proof of claim filed with the Claims Agent and (b) interest shall
                          accrue on claims filed by the LDR to the extent required by applicable law
                          until such payments are actually received and no such payments shall
                          become unclaimed property of the estate.




6   Completion means through the issuance of a proposed notice of assessment following the end of the Audit Protest
    Period pursuant to La. Rev. Stat. Ann. §47:1562-47:1564.



                                                       41
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 42 of 101




       Z.     Provisions Regarding Marathon Oil Company.

       48.    The Debtors and certain of their affiliates are parties to certain Executory Contracts

or otherwise subject to certain pooling orders and agreements (collectively, the “Marathon

Agreements”), to which Marathon Oil Company (together with any affiliates, “Marathon”) is a

party. Notwithstanding anything in the Plan, the Plan Supplement, or this Confirmation Order to

the contrary, the Plan and this Confirmation Order shall not be, and shall not be construed as or

deemed to be, a determination of the cure amount, if any, required to satisfy the provisions of

sections 365(b)(1)(A) and 365(b)(1)(B) of the Bankruptcy Code with respect to the assumption of

the Marathon Agreements (the “Marathon Cure Amount”). The Debtors or Reorganized Debtors,

as applicable, and Marathon shall endeavor in good faith to reach agreement as to the Marathon

Cure Amount within one hundred and eighty (180) days following the Effective Date. If the

Debtors or Reorganized Debtors, as applicable, and Marathon fail to reach an agreement as to the

Marathon Cure Amount within such one hundred and eighty (180) day period, either the Debtors

or Reorganized Debtors, as applicable, or Marathon may, upon notice to the Debtors or

Reorganized Debtors or Marathon, as applicable, request a hearing before the Bankruptcy Court

for the determination of the Marathon Cure Amount.

       49.    For purposes of determining the Marathon Cure Amount, the effective date of

assumption shall be the Effective Date. Nothing herein shall prejudice Marathon’s right to oppose

assumption and/or assignment of any Executory Contracts between the Debtors and Marathon, or

the Debtors’ or the Reorganized Debtors’ right to add any Marathon Agreements to the Schedule

of Rejected Executory Contracts and Unexpired Leases if the Bankruptcy Court determines that

the Marathon Cure Amount is greater than the amount set forth in the Plan Supplement. The use

of the term Marathon Cure Amount as it relates to any amount owed under a pooling order or

agreement shall not constitute an admission that such pooling orders or agreements are Executory


                                               42
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 43 of 101




Contracts. Nothing herein shall prejudice (a) Marathon’s right to assert an Administrative Claim

for, inter alia, any postpetition obligation owed to Marathon in accordance with applicable law, or

(b) the Debtors’ or the Reorganized Debtors’ right to dispute such Claim. To the extent that any

Marathon Agreement is assumed, such assumption shall result in the release and satisfaction of all

prepetition Claims arising under the Marathon Agreement. Otherwise, Marathon expressly retains

all of its rights under the Marathon Agreements.

       50.     Notwithstanding anything in the Plan, the Plan Supplement, or this Confirmation

Order to the contrary, the Plan and this Confirmation Order shall not alter (a) the character of

Marathon’s mineral interests or proceeds related thereto under applicable nonbankruptcy law, or

(b) any of Marathon’s statutory liens, consensual liens, defenses, rights of setoff or recoupment to

the extent such rights exist under the Marathon Agreements or applicable law. Marathon shall be

deemed to opt-out of the Third-Party Releases in the Plan.

       AA.     Class 4A Settlement Notice Parties.

       51.     The Unsecured Claims Distribution Trustee shall consult with Energy Transfer (as

defined below), TC Energy, Cowen Special Investments LLC (and any successor or assignee of

any claim held by such entity against the Debtors), and one Class 4A creditor to be chosen by the

Committee (together, the “Class 4A Settlement Notice Parties”) before giving its consent, as set

forth in Article VIII.J of the Plan, regarding the settlement of Allowed General Unsecured Claims

in Class 4A in an amount in excess of $15 million, subject to the Class 4A Settlement Notice

Parties’ agreement to maintain such information as confidential if requested by the Unsecured

Claims Distribution Trustee. Each Class 4A Settlement Notice Party shall have five days after

receiving written notice of the Unsecured Claims Distribution Trustee’s intention to consent to a

Class 4A settlement in excess of $15 million to file a motion with the Court seeking review of the

proposed settlement, and all parties’ rights are reserved with respect to allowance of such Claims,


                                                43
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 44 of 101




including the Reorganized Debtors, the Unsecured Claims Distribution Trustee, each Class 4A

Settlement Notice Party, and the affected claimant. Such Class 4A Settlement Notice Parties shall

not receive any compensation or reimbursement of fees from the Unsecured Claims Distribution

Trust or the Reorganized Debtors.

        BB.     Provisions Regarding Energy Transfer and TC Energy.7

        52.     Setoff and Recoupment Rights; Rights Against Third Parties. Notwithstanding

anything to the contrary in the Plan, Plan Supplement, Confirmation Order, or any Plan-related

document, Energy Transfer’s and TC Energy’s rights of setoff and recoupment are hereby

preserved up to the full amount of their Allowed Claims against the Debtors or as allowed against

the Reorganized Debtors by the Bankruptcy Court or the District Court and shall not be impaired,

conditioned, limited, released, discharged, enjoined, or otherwise prejudiced or diminished in any

manner whatsoever by entry of this Confirmation Order, the confirmation or consummation of the

Plan and related transactions, or the discharge of any Claims under the Plan. Moreover, nothing

in the Plan, Plan Supplement, Confirmation Order, or any Plan related document shall impair,

condition, limit, release, discharge, enjoin, or otherwise prejudice or diminish in any manner

whatsoever any direct claims that Energy Transfer or TC Energy may hold against parties other

than a Debtor or a current or former Director or Officer of a Debtor for such party’s actual use of

the applicable pipeline. Any dispute regarding the application of the foregoing sentence in relation

to the Plan’s release and exculpation provisions shall be brought before the Bankruptcy Court.

Energy Transfer and TC Energy shall each be deemed to have opted out of the Third-Party

Releases in the Plan.


7   The term “Energy Transfer” refers to Ohio River Systems LLC (“ORS”), Sunoco Partners Marketing & Terminals
    L.P. (“SPMT”), and Rover Pipeline LLC (“Rover”). The term “TC Energy” refers to ANR Pipeline Company
    (“ANR”), Columbia Gas Transmission, LLC (“TCO”), and Columbia Gulf Transmission, LLC (“Gulf”).



                                                     44
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 45 of 101




       53.     The Debtors’ Assumption of Imbalance Obligations.             Solely with respect to

contracts that the Debtors have assumed with Energy Transfer, for the avoidance of doubt, the

Debtors shall assume all imbalance obligations that have accrued, and will continue to accrue, in

the ordinary course of business, and the parties shall be permitted to setoff, recoup, net, or

otherwise true-up or reconcile such amounts in the ordinary course of business and under the terms

of the assumed contracts. Nothing in the Plan, Plan Supplement, Confirmation Order, or any Plan-

related document shall impair, condition, limit, release, discharge, enjoin, or otherwise prejudice

or diminish in any manner whatsoever Energy Transfer’s right to setoff, recoup, net, true-up, or

otherwise reconcile amounts on account of imbalance obligations arising under assumed contracts

that accrue prior, but become due after, the Effective Date.

       54.     Credit Support. Notwithstanding anything to the contrary, nothing in the Plan, Plan

Supplement, Confirmation Order, or any Plan-related document or other order of the Bankruptcy

Court shall impair, condition, limit, release, discharge, enjoin, or otherwise prejudice or diminish

in any manner whatsoever TC Energy’s or Energy Transfer’s rights with respect to collateral

assurance or credit support provided by or in respect of the Debtors, including, but not limited to,

surety bonds, non-debtor guarantees, or letters of credit; provided that the foregoing does not affect

the discharge that the Debtors are receiving under the Plan and this Confirmation Order. All of

TC Energy’s and Energy Transfer’s rights in this regard are expressly preserved. For the avoidance

of doubt, (i) Energy Transfer and TC Energy shall be permitted, but not required, to draw and/or

apply any and all remaining amounts available under their respective credit support provided by

or in respect of the Debtors, including letters of credit or surety bonds, solely to the extent

permitted pursuant to such letters of credit or surety bonds; provided that the Debtors do not waive

any non-bankruptcy rights or defenses with respect to such matters; (ii) to the extent applicable,




                                                 45
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 46 of 101




relief from the automatic stay is granted to the extent necessary to effectuate the foregoing; and

(iii) the Plan injunction shall not operate to enjoin Energy Transfer or TC Energy from effectuating

the foregoing.

        55.      Pending Actions.8 Nothing in the Plan, Confirmation Order, Plan Supplement, or

any Plan-related document shall affect, limit, enjoin, prejudice, adjudicate or otherwise determine

any rights or obligations between Rover or TC Energy and the Debtors in respect of Rover’s or

TC Energy’s contracts or agreements with any of the Debtors, including, without limitation, those

that are subject to the Debtors’ motions to reject [Docket Nos. 58 & 59] (the “Rover/TC Energy

Motions to Reject”) and ancillary agreements related thereto (collectively, the “Rover/TC Energy

Agreements”),9 including, without limitation, the rights and obligations subject to the civil matter

currently pending before the U.S. District Court for the Southern District of Texas (the “District

Court”) in the case styled In re Gulfport Energy Corp., Civil No. 4:21-CV-00232 (the “District

Court Action”) and the matters currently pending before the Fifth Circuit Court of Appeals in the

cases styled Gulfport Energy Corp. v. FERC, Nos. 21-60200 and 21-60201 (the “Appeals”), that

include, but are not limited to, rights and defenses of the Debtors, Rover, and TC Energy in the

District Court Action, the Appeals, and/or the Rover/TC Energy Motions to Reject with respect to

the following issues: (a) the assumption or rejection of the Rover/TC Energy Agreements;




8   This portion of the Confirmation Order addresses Energy Transfer’s and TC Energy’s agreements, contracts,
    rights claims, remedies and similar matters collectively for convenience purposes only. This Confirmation Order
    should be construed as applying to each of Energy Transfer and TC Energy individually.

9   The term “Rover/TC Energy Agreements” shall not include the following agreements between Gulfport Parent
    and Energy Transfer: (a) Interruptible Transportation Service Form of Service Agreement Dated 9/27/2018,
    Contract No. 10378, and (b) Interruptible Transportation Service Form of Service Agreement Dated 7/9/2020,
    Contract No. 10759, which are addressed separately in this Confirmation Order. To the extent that ANR and the
    Debtors agree that the firm transportation service agreement between Gulfport Parent and ANR, dated October
    30, 2013, Contract Number 123628, shall be dealt with by separate order of the Bankruptcy Court, as is
    contemplated, it shall not constitute an Rover/TC Energy Agreement.



                                                       46
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 47 of 101




(b) whether the Bankruptcy Court or the District Court has jurisdiction to authorize rejection of

the Rover/TC Energy Agreements; (c) whether the Bankruptcy Court or District Court, and FERC,

have parallel, exclusive jurisdictions over the Rover/TC Energy Motions to Reject or the effect of

any rejection, including whether rejection constitutes a modification or abrogation of the filed rate

or a violation of the filed rate doctrine; (d) whether the Debtors must obtain FERC approval to

reject or otherwise avoid performance in respect of the Rover/TC Energy Agreements; (e) whether

FERC’s prepetition orders have a preclusive effect as to the issues presented in the Rover/TC

Energy Motions to Reject or may override section 365 of the Bankruptcy Code; (f) the proper

statutory, evidentiary, and legal standards to apply to the Rover/TC Energy Motions to Reject; and

(g) whether the rejection of a FERC-regulated, filed-rate agreement and agreements ancillary

thereto constitutes a modification or abrogation of the filed rate and/or a violation of the filed rate

doctrine, notwithstanding any findings by this Court in relation to section 1129(a)(6). For the

avoidance of doubt, the Debtors assert that section 1129(a)(6) of the Bankruptcy Code and findings

in connection therewith do not affect, prejudice, or have any relevance to the Rover/TC Energy

Motions to Reject, the District Court Action, or other litigation regarding rejection of the Rover/TC

Energy Agreements and the Debtors and the Reorganized Debtors will not assert anything to the

contrary. The Debtors do not assert that section 1129(a)(6) of the Bankruptcy Code affects the

rejection of the Rover/TC Energy Agreements or the claims of Rover and TC Energy under the

applicable Rover/TC Energy Agreements. Nothing in the Plan or this Confirmation Order shall

determine the amount, treatment, priority, classification, or the liability for payment of damages

arising from rejection of a Rover/TC Energy Agreement, which shall be determined by a Final

Order entered by the Bankruptcy Court, the District Court, or an appeal therefrom subsequent to




                                                  47
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 48 of 101




entry of the Confirmation Order and consistent with paragraph 63 hereof or as otherwise agreed to

by the Reorganized Debtors and Rover or TC Energy, as applicable.

       56.     Nothing in the Plan, Plan Supplement, Confirmation Order, any Plan-related

document, or other order of the Bankruptcy Court, shall impair, condition, limit, release, discharge,

enjoin, or otherwise prejudice or diminish in any manner whatsoever any of the Debtors’, the

Reorganized Debtors’, Rover’s, or TC Energy’s respective rights, claims, defenses, arguments, or

remedies with respect to the District Court Action, the Appeals, the Rover/TC Energy Agreements,

or the Rover/TC Energy Motions to Reject, all of which are expressly preserved.

       57.     Rover and TC Energy shall have until 30 days after entry of a Final Order, in respect

of the Rover/TC Energy Motions to Reject, to file proofs of claim and/or administrative expense

claims with respect to the Rover/TC Energy Agreements, notwithstanding any other deadline

applicable to other parties in interest. The Debtors, Rover, and TC Energy agree that the Plan may

be confirmed and the Effective Date many occur notwithstanding the pendency of the Rover/TC

Energy Motions to Reject, the Energy Transfer/TC Energy Agreements, the District Court Action,

or the Appeals. The Debtors, Rover, and TC Energy agree that Confirmation does not affect any

of Rover’s, TC Energy’s, or the Debtors’ rights with respect to the Rover/TC Energy Motions to

Reject, the District Court Action, or the Appeals. Neither Rover nor TC Energy shall seek to

enforce any Rover/TC Energy Agreement against the Debtors prior to entry of an order approving

assumption or otherwise requiring payment in respect of such Rover/TC Energy Agreement;

provided, however, for the avoidance of doubt, (i) Rover and TC Energy shall be permitted to take

actions to draw or otherwise make demand and/or apply applicable credit support to the extent

permitted by such credit support, and the Debtors reserve all non-bankruptcy rights or defenses

with respect to such matters and (ii) Gulfport Parent and the Reorganized Debtors, as applicable,




                                                 48
      Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 49 of 101




shall pay Rover or TC Energy, as applicable, on a current basis in full (dollar for dollar) for any

actual usage of capacity in respect of the applicable Rover/TC Energy Agreements (without waiver

of the right to seek additional payments or any Allowed administrative expense priority claim for

claims accruing after the Effective Date given the pendency of the Rover/TC Energy Agreements

after the Effective Date, and all rights and defenses of the Debtors, Rover, and TC Energy are

reserved with respect to such matters).

         58.     Assumption of Energy Transfer Contracts.               Notwithstanding anything to the

contrary in the Plan, Plan Supplement, Confirmation Order, or any Plan-related document,

Gulfport Parent hereby assumes the following agreements, each as may have been amended, with

all related Cure amounts payable in accordance with the Plan and this Confirmation Order:

                 a.       Interruptible Transportation Service Form of Service Agreement Dated
                          9/27/2018, Contract No. 10378 between Rover and Gulfport Parent;

                 b.       Interruptible Transportation Service Form of Service Agreement Dated
                          7/10/2020, Contract No. 10759 between Rover and Gulfport Parent;

                 c.       Trunkline Firm Gas Gathering Agreement dated June 1, 2017, Contract No.
                          7217 between ORS and Gulfport Parent;10

                 d.       Crude Oil Purchase Agreement No. 504138 dated July 1, 2017 between
                          SPMT and Gulfport Parent;

                 e.       Crude Oil Purchase Agreement No. 504169 dated November 1, 2017
                          between SPMT and Gulfport Parent;

                 f.       Crude Oil Purchase Agreement No. 504382 dated December 1, 2019
                          between SPMT and Gulfport Parent;

                 g.       Crude Oil Purchase Agreement No. 504403 dated February 1, 2020 between
                          SPMT and Gulfport Parent;

                 h.       Crude Oil Purchase Agreement No. GULFP20TP0002 dated September 3,
                          2020 between SPMT and Gulfport Parent;


10   The Cure amount owing to ORS under the Trunkline Firm Gas Gathering Agreement dated June 1, 2017, Contract
     No. 7217 is $2,883,089. See Schedule of Proposed Cure Amounts [Docket No. 958] at 37 of 60.



                                                      49
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 50 of 101




               i.      Crude Oil Purchase Agreement dated April 1, 2021 between SPMT and
                       Gulfport Parent; and

               j.      Crude Oil Purchase Agreement dated March 1, 2021 between SPMT and
                       Gulfport Parent

(collectively, the “Energy Transfer Assumed Contracts”). Gulfport Parent’s assumption of the

Energy Transfer Assumed Contracts shall be effective upon the Effective Date. Notwithstanding

anything to the contrary in the Plan or this Confirmation Order, the Debtors shall not have the right

to later reject the Energy Transfer Assumed Contracts as contemplated by Plan Article V.A. or

otherwise.

       59.     Mootness. The Debtors shall not seek to dismiss the District Court Action or the

Rover/TC Energy Motions to Reject on the grounds of mootness; provided that the Debtors are

not waiving any argument as to mootness with respect to appeals of the District Court Action or

the Rover/TC Energy Motions to Reject except for assertions that Rover or TC Energy have not

objected to the Plan, appealed confirmation of the Plan, or sought or obtained a stay in respect of

the Plan. For the avoidance of doubt, “mootness” includes the theories of mootness, equitable

mootness, or any equivalent legal theory that is premised upon the protection of the good faith

reliance interests created by the implementation of the Plan from being undone following

consummation.

       60.     Section 365(d)(2) Stipulation: The Debtors and/or the Reorganized Debtors, TC

Energy, and Rover hereby stipulate that the requirements of section 365(d)(2) of the Bankruptcy

Code are satisfied, and that the entry of the Confirmation Order or the occurrence of the Effective

Date shall not preclude or in any way impair the Debtors’ and/or the Reorganized Debtors’ ability

to assume or reject any Rover/TC Energy Agreement.

       61.     Disputed Claim Reserves/Liquidation. As soon as reasonably practicable after the

Effective Date, the Unsecured Claims Distribution Trustee shall establish separate reserves of New


                                                 50
      Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 51 of 101




Common Stock, Cash, and Mammoth Shares or the proceeds thereof for each of TC Energy and

Rover (collectively, the “Reserved Consideration”) in an amount sufficient to reserve for the face

amount of each parties’ contingent proofs of claim for rejection damages (the “Contract Rejection

Claims”).11 The Reserved Consideration shall be held by the Unsecured Claims Distribution

Trustee pending the entry of one or more Final Orders with respect to the Rover/TC Energy

Motions to Reject.

         62.     Nothing in the Plan or this Confirmation Order, including the Court’s findings

regarding section 1129(a)(6), shall impair, condition, diminish, limit, estop, or otherwise prejudice

in any manner whatsoever the rights of the Debtors, Reorganized Debtors, Rover, and TC Energy

to argue before the Bankruptcy Court, the District Court, or any appeal therefrom that (i) the

rejection damages claims should be treated as Class 4A Claims under the Plan; or (ii) payment of

rejection damage claims at any amount less than in full (dollar for dollar) is impermissible and/or

a modification of the filed rate and/or a violation of the filed rate doctrine.

         63.     Further Proceedings Following Motions to Reject. Following the entry of a Final

Order by the District Court or an appeal, as applicable, regarding the Rover/TC Energy Motions

to Reject, any of the Debtors, the Reorganized Debtors, Rover, TC Energy, or the Unsecured

Claims Distribution Trustee may request that this Court (or, to the extent the reference is retained

by the District Court with respect to such matters, the District Court) hold a status conference

regarding the scheduling of any unresolved matters relating to the implementation of such Final

Order under the Plan, including, without limitation, (a) the classification, priority or amount of any

Claim held by TC Energy or Rover as a result of such Final Order (including a rejection damages



11   Rover’s Contract Rejection Claim is Claim No. 254; TC Energy’s Contract Rejection Claims are Claim Nos. 489,
     490, and 491.



                                                       51
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 52 of 101




claim, breach claim or Cure claim, as applicable), (b) the distribution of the Reserved

Consideration under the Plan, or (c) any other matter not resolved by the Final Order that is

necessary or appropriate in order to implement provisions of the Plan with respect to the decision

rendered in the Final Order. This Court (or to the extent the reference is retained by the District

Court with respect to such matters, the District Court) retains exclusive jurisdiction over the

matters set forth in this paragraph (subject to appellate rights therefrom). Without prejudice to the

rights, obligations, or arguments any of the Debtors, the Reorganized Debtors, Rover, or TC

Energy may have with respect to the District Court Action, the Rover/TC Energy Agreements, or

the Energy Transfer/TC Energy Motions to Reject, if there is a Final Order that the Rover/TC

Energy Agreements must be assumed or that damages must be paid dollar for dollar, then any such

Allowed Cure claim or damage amounts shall be obligations of the Reorganized Debtors.

       CC.     Provisions Regarding Royalty and Working Interests.

       64.     Notwithstanding anything in the Plan or this Confirmation Order to the contrary,

the Debtors or the Reorganized Debtors shall continue paying all undisputed amounts owing on

account of Royalty and Working Interests, including with respect to suspense funds as and when

reconciled, in the ordinary course of business and in accordance with all applicable agreements

and laws.

       DD.     Provisions Regarding Claugus Family Farm L.P.

       65.     Nothing in the Plan or the Confirmation Order shall discharge, modify, affect, or

impair the rights, interests, defenses, and obligations of the Debtors, Reorganized Debtors, and to

the extent a holder of Royalty and Working Interests (including but not limited to as determined

by the court in the litigation styled Claugus Family Farm, L.P. v. James Holtsclaw, et al., Monroe

County Common Pleas Case No. 219-398 or any other related or subsequent litigation), Claugus

Family Farm, L.P. (“Claugus”) with respect to any rights and claims on account of Royalty and


                                                 52
      Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 53 of 101




Working Interests assumed pursuant to Article V.J of the Plan, whether such rights and claims

arise pre- or post-petition, including rights and claims arising under applicable contract provisions,

laws, rules, and regulations regarding inspection of books and records and segregation, escrow, or

payment of funds or production proceeds belonging and/or payable to Claugus. Claugus preserves

all rights to seek recovery from the Reorganized Debtors of any and all amounts owing to Claugus

on account of its Royalty and Working Interests, if any, whether the amounts relate to pre- or

post-petition unpaid royalties, charged costs, or otherwise. For the avoidance of doubt, the

discharge, exculpation, and release provisions of Article VIII of the Plan shall not discharge,

modify, affect, or impair any Royalty and Working Interests assumed pursuant to Article V.J of

the Plan.       The Debtors and Reorganized Debtors reserve all rights, interests, defenses,

counterclaims, and the like with respect to Claugus’ asserted claims, and nothing herein shall be

interpreted as an admission as to the validity or amount of any such claim.

         EE.      Provisions Regarding Royalty Claimants.

         66.      Nothing in the Plan or the Confirmation Order shall discharge, modify, affect, or

impair the rights, interests, defenses, and obligations of the Debtors, Reorganized Debtors, or

certain royalty claimants (the “Royalty Claimants”)12 with respect to any Claims and/or right to

payment on account of Royalty and Working Interests13 and/or Executory Contracts assumed

pursuant to Article V.J of the Plan, including rights arising under applicable contract provisions,

laws, rules, and regulations regarding inspection of books and records and segregation or escrow


12   “Royalty Claimants” means Ohio River Collieries Company, Jennifer Chartier, John Chartier, Shawn Miller,
     Gordon Price, Dallas Roger Kemp, Billi Kemp, Dennis Wolgemuth, Denise Wolgemuth, Roger Schnegg, Brenda
     Schnegg, Larry Parker, Alexa Parker, Suzanne Perks, Christopher Kinkade, Dana Lynn Fularz, James R. Kinkade
     and Joy Roberts, f/k/a Joy Kinkade.

13   To the extent Royalty Claimants own mineral interests, Royalty Claimants shall be deemed to hold mineral
     interests in the production of hydrocarbons which are interests in real property, and therefore hold “Royalty and
     Working Interests” as that term is defined in the Plan.



                                                         53
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 54 of 101




of funds or production proceeds belonging and/or payable to the Royalty Claimants (“Royalty

Claimant Claims”). Each Royalty Claimant reserves all rights to seek recovery from the

Reorganized Debtors of any and all amounts owing to such Royalty Claimant on account of such

assumed Royalty and Working Interests and/or Executory Contracts, as applicable, on account of

its Royalty Claimant Claims, if any, whether the amounts relate to pre- or post-petition unpaid

royalties, charged costs, or otherwise. For the avoidance of doubt, (a) the exculpation, injunction,

and release provisions of Article VIII of the Plan shall not apply to, discharge, modify, affect, or

impair any rights, interests, or defenses of the Royalty Claimants related to the assumption of the

Royalty and Working Interests and related Executory Contracts assumed pursuant to Article V.J

of the Plan, including those which have been or could have been asserted in pending litigation

other than in the Bankruptcy Court, and (b) the Royalty Claimants need not File a Proof of Claim,

Administrative Claim, or Cure Claim with respect to their Royalty Claimant Claims. The Royalty

Claimant Claims are to be determined either (i) by the court in the applicable underlying litigation

or any related/subsequent litigation, (ii) by the Bankruptcy Court, or (iii) through settlement with

the applicable Royalty Claimant, as applicable. The Debtors, Reorganized Debtors, and the

Royalty Claimants reserve all rights, interests, defenses, counterclaims, and the like with respect

to the Royalty Claimant Claims, and nothing herein shall be interpreted as an admission as to the

validity or amount of any such Royalty Claimant Claims.

       FF.     Provisions Regarding Stephenson Litigation.

       67.     For the avoidance of doubt, nothing in the Plan or this Confirmation Order shall

alter, affect, modify, impair, or discharge any of the rights, interests, defenses, and obligations of

the Debtors, Reorganized Debtors, or, to the extent they are Holders of Royalty or Working

Interests, Robert T. Stephenson and Sandra J. Bass, as Successor Co-Trustees of the Robert L.

Stephenson Living Trust, and Norma E. Stephenson, Trustee of the Norma E. Stephenson Living


                                                 54
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 55 of 101




Trust (together, with any successors and assigns, the “Stephenson Parties”) with respect to (i) the

rights, interests, claims or defenses in the litigation styled Stephenson v. Gulfport Energy

Corporation, Case No. 2020-134, in the District Court of Grady County, Oklahoma or any

related/subsequent litigation, (the “Stephenson Litigation”) or (ii) any Claims or obligations on

account of Royalty and Working Interests relating thereto, and any agreements, documents, or

instruments relating thereto, assumed pursuant to Article V.J of the Plan (collectively,

the “Stephenson Cure Claims”).       For the avoidance of doubt, the exculpation and release

provisions of Article V.III of the Plan shall not discharge, modify, affect, or impair the Stephenson

Cure Claims or any Royalty and Working Interests assumed pursuant to Article V.J of the Plan.

Nothing in the Plan or this Confirmation Order shall be construed as a determination (i) that the

interests and monies at issue in the Stephenson Litigation are property of the Debtors’ estates or

(ii) of the amount or nature of any Stephenson Cure Claim associated with the assumption of any

executory contract at issue in the Stephenson Litigation. The Stephenson Parties’ rights to seek

recovery against the Reorganized Debtors for amounts owed on account of the Stephenson Parties’

Royalty or Working Interest in the Stephenson Litigation and any Stephenson Cure Claims are

fully reserved and shall survive the Effective Date. The Debtors and the Reorganized Debtors

reserve all rights, interests, defenses, counterclaims, and the like with respect to the Stephenson

Cure Claims, and nothing herein shall be interpreted as an admission as to the validity or amount

of any such Claim.

       GG.     Provisions Regarding Whitehead Litigation.

       68.     Notwithstanding anything to the contrary in either the Plan, Plan Supplement,

Confirmation Order, or any other order of the Bankruptcy Court, following the Effective Date of

the Plan, the litigation styled Whitehead, et al., vs. Grothus, et al., pending in Case

No. CJ-2015-61(R) in the Stephens County District Court, State of Oklahoma (the "Whitehead


                                                 55
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 56 of 101




Litigation"), shall not be stayed or enjoined from proceeding in the Stephens County District Court,

nor shall the Plaintiffs therein be stayed or enjoined from pursuing all of their claims, causes of

action and requested relief therein to final judgment, including any appeals; provided that any final

judgments with respect to such claims, causes of action, and relief requested against the Debtors

and Reorganized Debtors in the Whitehead Litigation shall be subject to the Plan and this

Confirmation Order in all respects.

       69.     For the avoidance of doubt, nothing in the Plan or the Confirmation Order shall

discharge, modify, affect, or impair the rights, interests, defenses, and obligations of the Debtors,

Reorganized Debtors, and holders of Royalty and Working Interests with respect to any rights and

claims on account of Royalty and Working Interests assumed pursuant to Article V.J of the Plan,

whether such rights and claims arise pre- or post-petition, including rights and claims arising under

applicable contract provisions, laws, rules, and regulations regarding inspection of books and

records and segregation, escrow, or payment of funds or production proceeds belonging and/or

payable to holders of Royalty and Working Interests.

       HH.     Provisions Regarding Crescent Services, LLC.

       70.     Crescent Services, LLC (“Crescent”) is a third party defendant in that certain

litigation pending at Case No. 2:20-cv-01792 in the United States District Court for the Southern

District of Ohio and captioned as Bryon Lefort v. Gulfport Energy Corporation (the “Lefort

Litigation”). The Debtors, Reorganized Debtors, and Crescent agree that as between such parties,

nothing in the Plan, Plan Supplement, Confirmation Order, or any order related thereto shall

discharge, prejudice, release, impair, or otherwise affect any defenses Crescent may have with

respect to the Lefort Litigation (the “Preserved Defenses”) and any and all such Preserved

Defenses are hereby expressly reserved and preserved for the benefit of Crescent. For the

avoidance of doubt, nothing in this paragraph shall be deemed to modify Article IV.R of the Plan.


                                                 56
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 57 of 101




       II.     Provisions Regarding Trespass Litigations.

       71.     Nothing contained in this Confirmation Order shall preclude plaintiffs in the

litigations styled Case No. 215-0064, Neuhart, et al. v. Transatlantic Energy Corp., et al., in the

Common Pleas Court, Noble County, Ohio; Case No. 2:20-CV-04644, Longpoint Energy, LLC v.

Gulfport Energy Corporation, et al., in the United States District Court, Southern District of Ohio;

Case No. CVH-2018-080, Norris, et al. v. Beck Energy Corporation, et al., in the Common Pleas

Court, Monroe County, Ohio; Case No. CVH-2020-163, 1803 Resources, LLC and Olaf

Enterprises, LLC v. Aberegg, et al., in the Common Pleas Court, Monroe County, Ohio; Case No.

2:20-CV-03787, Reddone, LTD, et al., v. Gulfport Energy Corporation, et al., in the United States

District Court, Southern District of Ohio; Case No. 2020-CV-087, Anna M. Mahaffee v. Gilmore

S. Hamill, et al., in the Common Pleas Court, Belmont County, Ohio; Case No. 2:20-cv-01056,

Highman et al. v. Gulfport Energy Corporation, in the United States District Court, Southern

District of Ohio; Case No. 2:20-cv-01057, Price, et al., v. Gulfport Energy Corporation, et al., in

the United States District Court, Southern District of Ohio; Case No. CV-2019-403, Gary D. Crum,

et al. v. Audrey Joan Mooney, et al., in the Common Pleas Court, Monroe County, Ohio

(the “Trespass Litigations”) who have held, hold, or may hold a Claim against, or interests in, a

Debtor, or a Reorganized Debtor, from exercising their respective rights and remedies, or obtaining

benefits, in connection with prosecuting, liquidating (both pre and postpetition), or settling such

Claims as are asserted by such plaintiffs in the Trespass Litigations; provided, however, that any

recovery on Claims in the Trespass Litigations against a Debtor or a Reorganized Debtor will be

enforceable only to the extent allowed pursuant to the Plan and this Confirmation Order.

       JJ.     Provisions Regarding the Milligan Sisters and Milligan Litigation.

       72.     Notwithstanding anything to the contrary in either the Plan, Plan Supplement,

Confirmation Order, or any other order of the Bankruptcy Court, following the Effective Date of


                                                57
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 58 of 101




the Plan, Elizabeth Allen, Paula Milligan, and Jacqueline Milligan (collectively, the “Milligan

Sisters”), who are parties in the litigation styled Chester R. Kemp, Trustee of the Chester R. Kemp

Trust, et al. v. Atty. Nils Peter Johnson, Trustee of the Mattie A. McNiece Testamentary Trust and

Administrator de bonis non of the Estate of Mattie A. McNiece, et al. & Elizabeth Allen et al. v.

Rice Drilling D LLC et al., Case No. 20-CV-314, in the Court of Common Pleas, Belmont County,

Ohio (the “Milligan Litigation”), shall not be stayed or enjoined from adding Debtor Gulfport

Appalachia, LLC as a party to the Milligan Litigation and pursuing any claims, causes of action,

and requested relief therein to final judgment against Debtor Gulfport Appalachia, LLC, including

any appeals; provided that any final judgments with respect to such claims, causes of action, and

relief requested against Debtor Gulfport Appalachia, LLC in the Milligan Litigation shall be

subject to the Plan and this Confirmation Order in all respects; provided, further, that the Milligan

Sisters agree (a) any recovery shall be limited to Claims (including, for the avoidance of doubt,

Administrative Claims, if any) against Gulfport Appalachia, LLC, which Claims shall be subject

to allowance by the Bankruptcy Court in all respects and (b) the Allowed amount of any prepetition

Claims shall be no more than $251,977.00; provided, further, that the Debtors and Reorganized

Debtors expressly retain all claims, counterclaims, defenses, and rights with respect to any claims

brought forth against Debtor Gulfport Appalachia, LLC in the Milligan Litigation; provided,

further, that nothing contained in the Plan, Plan Supplement, or herein shall impair the Milligan

Sisters’ ability to pursue any claims, causes of action and relief from other (non-Debtor) parties to

the Milligan Litigation.

       KK.     Provisions Regarding Broussard Litigation.

       73.     Nothing in the Plan or this Confirmation Order shall prejudice, release, or enjoin

the personal injury claims held by Bradley Broussard (“Broussard”) against Debtor Gulfport

Energy Corporation pending in Bradley Broussard v. Gulfport Energy Corporation, No. 2015-


                                                 58
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 59 of 101




2233-K, in the 15th Judicial District Court of Lafayette Parish, Louisiana (the “Broussard

Litigation”), solely for purposes of adjudicating Broussard’s claims asserted in the Broussard

Litigation (the “Broussard Claims”) to final judgment or settlement outside of the bankruptcy case

or the collection of any final judgment or settlement from third-party insurance coverage, if any,

available under insurance policies issued to Debtors. Nothing in the Plan or this Confirmation

Order shall be construed to limit collection against third parties or available third-party insurance

coverage, if any, that provides coverage of Broussard’s claims. The Plan injunction shall remain

in place for all other purposes, including, without limitation, to prevent the enforcement of any

final judgment or settlement against Debtor Gulfport Energy Corporation outside the

administration of the bankruptcy case (other than from available third-party insurance coverage, if

any). For the avoidance of doubt, any Allowed Claim (which may only be against Debtor Gulfport

Energy Corporation) with respect to the Broussard Claims shall be expressly limited to the amount

of any final judgment or settlement in the Broussard Litigation, and recovery by Broussard with

respect to the Broussard Claims against the Debtors shall be expressly limited to the treatment of

such Allowed Claim, if any, in accordance with the Plan. Further, for the avoidance of doubt, the

Debtors expressly retain all claims, counterclaims, defenses, and rights in the Broussard Litigation

and with respect to the Broussard Claims.

       LL.     Provisions Regarding the TGS Assumed Agreements.

       74.     Notwithstanding anything to the contrary in the Plan, the Plan Supplement, or this

Confirmation Order, on the Effective Date, the applicable Debtors will assume the following

agreements under section 365 of the Bankruptcy Code: Master License Agreement for Geological

Data No. 7145 effective April 1, 2020 (“MLA”); Supplement Number 1 effective April 1, 2020

(“Supplement 1”); and Subscription Addendum 4 dated April 1, 2020 as amended by

Amendment 1 (“Subscription Addendum” and, collectively with the MLA and Supplement 1,


                                                 59
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 60 of 101




the “TGS Assumed Agreements”). The cure amounts, data to continue to be licensed, and

“adequate assurance of future performance” to be paid and/or provided by the applicable

Reorganized Debtor to A2D Technologies, Inc. d/b/a TGS Geological Products & Services

(“TGS”) in conjunction with the assumption of the foregoing executory contracts is embodied in

that certain Letter Agreement dated April 3, 2021 between TGS and the Debtors (the “TGS Letter

Agreement”). In addition, on the Effective Date, the applicable Reorganized Debtor’s license to

that data identified in the TGS Letter Agreement (the “Returned Data”) will be deemed terminated,

and the Returned Data returned to TGS or destroyed. The Bankruptcy Court hereby approves the

assumption of the Assumed Agreements and termination of the license of the Returned Data

pursuant to and in accordance with the terms of the TGS Letter Agreement executed by and

between TGS and the Debtors.

       MM. Provisions Regarding Burlington Resources Oil & Gas Company LP.

       75.    Notwithstanding any other language in the Plan or this Confirmation Order, all

agreements and forced pooling orders between the Debtors, on one hand, ConocoPhillips

Company (“COPC”) and Burlington Resources Oil & Gas Company LP (“Burlington”) on the

other hand (the “COPC and Burlington Contracts”) to the extent they can be considered executory

contracts are expressly assumed by the Reorganized Debtors on the Effective Date, unless

expressly rejected at or prior to confirmation in accordance with the Plan. Notwithstanding any

amounts set forth in or omitted from any Cure Notice and Plan Supplement filed by the Debtors,

the Debtors agree to pay any past-due pre-petition and past-due post-petition royalty and working

interest revenues within 30 days of the Effective Date and all other royalty and working interest

amounts owed in the ordinary course of business.

       76.    To the extent that the COPC and Burlington Contracts are assumed, such

assumption shall result in the release and satisfaction of only those claims that are based on an


                                               60
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 61 of 101




actual default existing as of the Effective Date with respect to such assumed COPC and Burlington

Contracts, subject to the Debtors obligations to pay pre- and post-petition royalty and working

interest revenues through the Effective Date, notwithstanding any amounts set forth in or omitted

from any Cure Notice and Plan Supplement. Otherwise, COPC, Burlington, the Debtors, and the

Reorganized Debtors expressly retain all of their respective rights under the COPC and Burlington

Contracts. Notwithstanding anything in the Plan, Plan Supplement, Cure Notice, or Confirmation

Order to the contrary, the Plan and Confirmation Order shall not alter (a) the character of COPC

and Burlington’s mineral interests or proceeds related thereto, if any, under applicable

nonbankruptcy law, or (b) any of COPC’s and Burlington’s statutory liens, consensual liens,

defenses, or rights of setoff, or recoupment to the extent such rights exist under the COPC and

Burlington Contracts, executory contracts rejected pursuant to the Plan, or applicable law.

       NN.     Provisions Regarding Midship Pipeline Company, LLC.

       77.     On December 11, 2020, Midship Pipeline Company, LLC (“Midship”) and the

Debtors entered into the Settlement Agreement and Release of Claims dated as of

December 11, 2020 (the “Settlement Agreement”), which was approved pursuant to the Order

(I) Authorizing and Approving the Settlement By and Among The Debtors and Midship Pipeline

Company, LLC, and (II) Granting Related Relief entered by this Court on January 8, 2021 [Docket

No. 589]. Notwithstanding anything in the Plan (including the Schedule of Rejected Executory

Contracts and Unexpired Leases, the Schedule of Retained Causes of Action or any other

schedules, exhibits, or supplements thereto) or this Confirmation Order to the contrary: (i) the

Settlement Agreement, the New Gulfport TSA (as defined in the Settlement Agreement), and the

Subsidiary Guarantee (as defined in the Settlement Agreement) shall be assumed by the Debtors

pursuant to section 365 of the Bankruptcy Code on the Effective Date, and (ii) Midship shall be

deemed to be a Releasing Party and a Released Party under the Plan. Notwithstanding the


                                                61
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 62 of 101




foregoing, (i) nothing in the Plan or this Confirmation Order shall operate to waive or release the

rights of the Debtors, the Reorganized Debtors, or Midship to enforce the Settlement Agreement,

the New Gulfport TSA, the Subsidiary Guarantee, and/or any related agreements or documents

entered into between Midship and the Debtors in connection therewith, and (ii) to the extent of any

inconsistency between the Plan and the Settlement Agreement (including, without limitation,

Section 6 thereof), the Settlement Agreement shall govern.

       OO.     Provisions Regarding Stingray Pressure Pumping LLC.

       78.     Notwithstanding any other provision of this Confirmation Order or any provision

of the Plan, neither the Plan nor this Confirmation Order shall release, discharge, enjoin, restrict,

limit, or condition in any manner the right of Stingray Pressure Pumping LLC (“Stingray”) or

Muskie Proppant LLC (“Muskie”) to exercise and/or effect a state law right of recoupment or

setoff relating to any Cause of Action of the Debtors or Reorganized Debtors, specifically

including any Retained Cause of Action. For the avoidance of doubt, even to the extent that

Stingray and/or Muskie are “Releasing Parties”, any such recoupment and/or setoff rights shall not

be released. Further, neither this Confirmation Order nor the Plan shall prevent, limit, or impair

the assertion by Stingray or Muskie, and/or the applicability of, any defense in connection with a

Retained Cause of Action.

       79.     Stingray asserted an unsecured Claim in the amount of $81,279,248.13

(the “Asserted Amount”) against each of Gulfport Parent and Gulfport Appalachia, LLC

(“Gulfport Appalachia”) [Claim Nos. 1357–58] (the “Stingray Asserted Claim”) based on that

certain Amended & Restated Master Services Agreement for Pressure Pumping Services

Agreement, made and entered into effective October 1, 2014 [Docket No. 1073, Ex. A], as

amended by: (a) the Amendment to Amended & Restated Master Services Agreement for Pressure

Pumping Services Agreement, made and entered into February 18, 2016, but effective as of


                                                 62
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 63 of 101




January 1, 2016 [Id., Ex. B]; (b) Amendment to Master Services Agreement, made July 7, 2016

[Id., Ex. C]; and (c) Amendment No. 2 to Master Services Agreement, entered into effective

July 1, 2018 [Id., Ex. D] (the “Stingray Agreements”). On April 22, 2021, the Bankruptcy Court

entered an order [Docket No. 1201] finding that Gulfport Appalachia is not liable to Stingray,

except with respect to services provided to Gulfport Appalachia from August 31, 2015 to

September 30, 2018 under the Stingray Agreements (the “Stingray/Gulfport Appalachia Order”).

Stingray has indicated its present intention to appeal the Stingray/Gulfport Appalachia Order.

       80.     No later than one Business Day following (a) entry of this Confirmation Order and

(b) the Debtors’ receipt of Stingray’s wire instructions, the Subscription Agent (as defined in the

Rights Offering Procedures) shall return to Stingray any and all amounts received from or on

behalf of Stingray pursuant to the Rights Offering Procedures, without interest.

       81.     On the Effective Date or as soon as reasonably practicable thereafter, the Debtors

will establish a reserve (the “Stingray Reserve”) to deposit the consideration (the “Stingray

Reserved Consideration”) (including, for the avoidance of doubt, New Common Stock and New

Unsecured Notes) to which Stingray would be entitled under the Plan in the event the Stingray

Asserted Claim is ultimately Allowed in the full Asserted Amount against Gulfport Appalachia by

a Final Order, to be held by the Reorganized Debtors pending entry of a Final Order with respect

to the Stingray Asserted Claim against Gulfport Appalachia; provided that, in lieu of any Rights

Offering Subscription Rights, the Stingray Reserved Consideration shall include Cash in the

amount of $912,121.12 (the “Reserved Cash”), which is equal to the value (calculated as (x) the

implied Plan Value of the Rights Offering Stock that a recipient of Rights Offering Subscription

Rights would receive if it exercised all such Rights Offering Subscription Rights and immediately

converted such Rights Offering Stock into New Common Stock minus (y) $1000 per share of such




                                                63
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 64 of 101




Rights Offering Stock) of the Rights Offering Subscription Rights to which Stingray would be

entitled if the Stingray Asserted Claim were Allowed in the full Asserted Amount against Gulfport

Appalachia as of the Effective Date. The Reorganized Debtors will deposit any Cash interest

payments on account of New Unsecured Notes included in the Stingray Reserved Consideration

into the Stingray Reserve, and such Cash interest payments will be deemed part of the Stingray

Reserved Consideration.

       82.     Following entry of a Final Order with respect to the Stingray Asserted Claim

against Gulfport Appalachia, the Reorganized Debtors shall distribute the Stingray Reserved

Consideration to Stingray and/or non-Stingray Holders of Allowed Claims in Classes 4B and 5B,

as applicable, in accordance with the terms of the Plan.

       PP.     Provisions Regarding DEO Agreements.

       83.     Each and every executory contract between The East Ohio Gas Company d/b/a

Dominion Energy Ohio (“DEO”) and any of the Debtors, including, without limitation, (i) that

certain Transportation Service Agreement No. 12351, effective as of March 21, 2014; (ii) that

certain Transportation Service Agreement No. 12353, effective as of April 7, 2013 (as assigned

from Markwest Utica EMG, L.L.C. to Gulfport); (iii) that certain Transportation Service

Agreement No. 12425, effective as of January 13, 2015; (iv) that certain Transportation Service

Agreement No. 12426, effective as of January 13, 2015 (collectively, the “DEO FT Agreements”),

and (v) any and all interruptible service agreements, interconnection agreements, pooling

agreements, service agreements, precedent agreements, and other related agreements (collectively

with the DEO FT Agreements, as any may be amended, restated, supplemented or otherwise

modified from time to time, including, without limitation, by that certain Omnibus Amendment to

Transportation Service Agreements dated as of February 16, 2021 (the “DEO FT Amendment”),

the “DEO Agreements”), shall be assumed by the Debtors pursuant to sections 365(a) and 1123(b)


                                                64
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 65 of 101




of the Bankruptcy Code upon the occurrence of the Effective Date. The Debtors’ payment to DEO

of $5,076,567.27 under the DEO FT Amendment (the “DEO Payment”) was authorized pursuant

to the Final Order (I) Authorizing the Payment of (A) Operating Expenses, (B) Marketing

Expenses, (C) Shipping and Warehousing Claims, (D) 503(B)(9) Claims, and (E) Outstanding

Orders and (II) Granting Related Relief [Docket No. 386] (the “Operating Expenses Order”), and

such transfer shall not be subject to avoidance, clawback, or challenge under the Operating

Expenses Order, section 549 of the Bankruptcy Code, or otherwise. All of the Debtors’ obligations

to DEO, including contingent and/or unliquidated obligations under the DEO Agreements, shall

remain fully enforceable against the Debtors after the Effective Date, and such obligations shall

not be deemed waived, released, or discharged (or otherwise subject to any injunction) by the Plan,

the Confirmation Order, or otherwise, regardless of whether any such obligation arose in (or

otherwise related to) the period prior to the Petition Date and/or prior to the Effective Date;

provided, however, that DEO acknowledges and agrees that, as of the date of the DEO FT

Amendment, subject to the timely, indefeasible receipt of the DEO Payment, no issued and

outstanding DEO invoices to the Debtors were past due such that the Debtors’ failure to pay such

invoices as of the date of the DEO FT Amendment constituted a default under any DEO FT

Agreement.

       QQ.     Provisions Regarding EGTS Agreements.

       84.     Each and every executory contract between and Eastern Gas Transmission &

Storage, Inc., f/k/a Dominion Transmission, Inc. (“EGTS”), and any of the Debtors, including,

without limitation, (i) that certain Transportation Service Agreement No. 200632, effective as of

February 9, 2016, and (ii) that certain Transportation Service Agreement No. 200648, effective as

of July 12, 2016 (collectively, as such agreements may be amended, restated, supplemented or

otherwise modified from time to time, the “EGTS Agreements”), shall be assumed by the Debtors


                                                65
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 66 of 101




pursuant to sections 365(a) and 1123(b) of the Bankruptcy Code upon the occurrence of the

Effective Date. All of the Debtors’ obligations to EGTS, including contingent and/or unliquidated

obligations under the EGTS Agreements, shall remain fully enforceable against the Debtors after

the Effective Date, and such obligations shall not be deemed waived, released, or discharged (or

otherwise subject to any injunction) by the Plan, the Confirmation Order, or otherwise, regardless

of whether any such obligation arose in (or otherwise related to) the period prior to the Petition

Date and/or prior to the Effective Date; provided, however, that EGTS acknowledges and agrees

that, subject to and upon receipt of payment on the Effective Date of the cure amount of $1,640,508

as set forth in the Plan Supplement, no further issued and outstanding EGTS invoices to the

Debtors were past due as of March 31, 2021, such that the Debtors’ failure to pay such invoices as

of such date constituted a default under any EGTS Agreement.

       RR.     Provisions Regarding EQT Production Company/Rice Drilling D LLC.

       85.     Notwithstanding anything to the contrary in the Plan, Plan Supplement, any

schedule of Assumed Executory Contracts and Unexpired Leases, or this Confirmation Order, the

assumption by the Debtors of any joint operating agreements (including agreements related or

ancillary thereto, the “JOAs”) with Rice Drilling D LLC (“Rice Drilling”) and/or EQT Production

Company (“EQT”) pursuant to the Plan shall be subject to the obligation of the Debtors to pay a

cure amount equal to $15,157.92 to EQT Production Company in April 2021, as set forth in the

Order Sustaining Debtors’ Fourth Omnibus Objection to Certain Proofs of Claim (Exact

Duplicate Claim, Incorrect Debtor Claims, Amended Claim, and Satisfied Claims [Docket

No. 1112]. The Debtors, EQT, and Rice Drilling further agree that, notwithstanding anything to

the contrary in the Plan, Plan Supplement, this Confirmation Order, or on any schedule of Assumed

Executory Contracts and Unexpired Leases, all active agreements between the Debtors, EQT,

and/or Rice Drilling shall be assumed by the Debtors in connection with the Plan, including but


                                                66
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 67 of 101




not limited to the JOAs, any development agreements (including but not limited to that First

Amended and Restated Development Agreement between Gulfport Energy Corporation and Rice

Drilling dated April 1, 2016), any area of mutual interest agreements, and that certain Produced

Water Sharing and Cooperation Agreement between EQT and Gulfport Energy Corporation dated

June 21, 2018 (collectively, and together with any amendments, attachments and/or supplements

thereto,   and   as   may   be   further   amended    from   time    to   time,   the   “EQT/Rice

Agreements”). Likewise, as a further condition to assumption of the EQT/Rice Agreements, the

Debtors agree and acknowledge that certain volumes of natural gas are owed to EQT and/or Rice

Drilling on account of an existing volumetric gas imbalance (the “Gas Imbalance”), and that

assumption of any of the EQT/Rice Agreements shall be subject to the Debtors’ obligation to cure

the Gas Imbalance following the Effective Date. The parties agree that nothing in the Plan, Plan

Supplement, any schedule of Assumed Executory Contracts and Unexpired Leases, or this

Confirmation Order shall release, satisfy, discharge, or otherwise impact the claims, rights, or

remedies of EQT and/or Rice Drilling against any party in respect of the Gas Imbalance, and that

the obligations of the Debtors in respect of the Gas Imbalance are to be addressed in the ordinary

course of business following the Effective Date of the Plan pursuant to the terms and conditions

of the JOAs or pursuant to any other mutually acceptable agreement that may be reached by the

parties and not to be impacted by the Debtors’ bankruptcy proceedings in any respect. The

Debtors, EQT, and Rice Drilling agree to endeavor in good faith to reach an agreement to resolve

the Gas Imbalance within ninety (90) days of the Effective Date, but agree that regardless of

whether a resolution can be reached within that time, any and all claims, rights and remedies of

the parties with respect to the Gas Imbalance shall be expressly preserved.




                                               67
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 68 of 101




       SS.     Provisions Regarding GRUS, LLC.

       86.     Notwithstanding any provision of the Plan or of this Confirmation Order, the

agreements between Gulfport Energy Corporation and GRUS, LLC (“GRUS”), consisting of the

Clean Water Services Agreement, the Produced Water Gathering and Disposal Agreement, the

Assignment of Royalty Interests, and Letter Agreement for Certain Well Connection Payments

(the “GRUS Contracts”) shall be Assumed Executory Contracts with a cure amount of $371,137.37

plus any outstanding amounts accrued, due or incurred through the Effective Date of the Plan.

Nothing herein shall constitute an admission that the GRUS Contracts are executory and shall not

prejudice (a) GRUS’s right to assert that the GRUS Contracts are not executory or (b) the Debtors’

or Reorganized Debtors’ right to dispute any such assertion. Notwithstanding any provisions of

the Plan, the Exit Facility Documentation, or this Confirmation Order, GRUS shall continue to

have all real property interests, claims, encumbrances, liens and contract rights provided under the

GRUS Contracts and applicable law (the “Property Interests”), and nothing in the Plan or this

Confirmation Order shall operate to release, impair or diminish such Property Interests.

       TT.     Provisions Regarding the Silverthorne Agreements.

       87.     Notwithstanding anything to the contrary in the Plan, the Plan Supplement, or this

Confirmation Order, on the Effective Date, the applicable Debtors will assume the following

agreements under section 365 of the Bankruptcy Code: Master Geophysical Data-Use License

effective February 8, 2017 (“Silverthorne MLA”); Supplement Agreement Number 1 effective

February 17, 2017 (“Silverthorne Supplement 1”); and Supplement Agreement Number 3 effective

May 6, 2019 (“Silverthorne Supplement 2”). The cure amounts, data to continue to be licensed,

and “adequate assurance of future performance” to be provided by the applicable Reorganized

Debtor to Silverthorne Seismic II, LLC (“Silverthorne”), in conjunction with the assumption of

the foregoing executory contracts are embodied in that certain Letter Agreement dated April 22,


                                                68
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 69 of 101




2021 between Silverthorne and the Debtors (the “Silverthorne Letter Agreement”). The Court

hereby approves the assumption of the Assumed Agreements pursuant to and in accordance with

the terms of the Silverthorne Letter Agreement executed by and between Silverthorne and the

Debtors.

       UU.    Provisions Regarding Automotive Rentals, Inc. and ARI Fleet LT.

       88.    That certain Lease and Fleet Management Services Agreement entered into by and

between Automotive Rentals, Inc. and ARI Fleet LT (together, “ARI”) and Debtor Gulfport

Energy Corporation, dated October 15, 2014, as amended from time to time (including, without

limitation, by the First through Sixth Amendments to Lease and Fleet Management Services

Agreement) (the “ARI Lease Agreement”), and ancillary agreements related thereto between the

Debtors and ARI, including, without limitation, each MVLA (as defined in the ARI Lease

Agreement) (collectively, with the ARI Lease Agreement, the “ARI Agreements”) shall be

assumed on the Effective Date pursuant to this Confirmation Order and the Plan. The cure amount

required to satisfy the provisions of sections 365(b)(1)(A) and 365(b)(1)(B) of the Bankruptcy

Code with respect to the ARI Agreements shall be $87,698 (the “ARI Cure Amount”), which shall

be paid pursuant to Article V.C of the Plan. Nothing in the Plan, the Plan Supplement, or this

Confirmation Order shall affect any obligation (whether arising pre-petition or post-petition) of

the Debtors under the ARI Agreements, including, without limitation, any obligation of the

Debtors to pay any amounts owed to ARI (whether arising pre-petition or postpetition) in the

ordinary course of business under the ARI Agreements or in accordance with the terms thereof.

Moreover, on the Effective Date, the Debtors, on behalf of themselves and their Estates, hereby

release any and all Avoidance Actions against ARI.




                                               69
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 70 of 101




       VV.    Provisions Regarding Armada Agreements.

       89.    That certain Master Service Agreement and agreements thereunder, if any

(collectively, the “Armada Agreements”), between Gulfport Parent and/or Gulfport Appalachia,

LLC and Armada E&P OH, LLC (dba Mud Masters and Buckeye Water Services) and any of its

predecessors (“Armada”) shall be assumed on the Effective Date pursuant to this Confirmation

Order and the Plan. The cure amount required to satisfy the provisions of sections 365(b)(1)(A)

and 365(b)(1)(B) of the Bankruptcy Code relating to pre-petition amounts owed with respect to

the Armada Agreements is $0 as set forth in the Plan Supplement. Nothing in the Plan, the Plan

Supplement, or this Confirmation Order shall affect any obligation of the Reorganized Debtors

under the Armada Agreements arising postpetition, including, without limitation, any obligation

of the Reorganized Debtors to pay in full any amounts owed to Armada arising postpetition in the

ordinary course of business under the Armada Agreements or in accordance with the terms thereof.

       WW. Provisions Regarding WesternGeco Agreements.

       90.    Notwithstanding anything to the contrary in the Plan, the Plan Supplement, or this

Confirmation Order, on the Effective Date, the applicable Debtors will assume the following

agreements under section 365 of the Bankruptcy Code: (i) that Master License Agreement for

Multiclient Seismic Data, dated November 13, 2007, between WesternGeco LLC

(“WesternGeco”) and Gulfport Parent (“WesternGeco MLA”); (ii) Supplemental Agreement for

Multiclient Seismic Data, dated January 6, 2017 (“WesternGeco Supplement 1”);

(iii) Supplemental Agreement for Multiclient Seismic Data, Dated April 3, 2017 (“WesternGeco

Supplement 2”); and (iv) that certain Global Settlement Agreement dated April 23, 2021 between

WesternGeco and Gulfport Parent (the “WesternGeco Letter Agreement,” and, collectively with

the WesternGeco MLA, WesternGeco Supplement 1, and WesternGeco Supplement 2,

the “WesternGeco Assumed Agreements”). The cure amounts, data to continue to be licensed,


                                              70
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 71 of 101




and “adequate assurance of future performance” to be paid and/or provided by the applicable

Reorganized Debtor to WesternGeco in conjunction with the assumption of the foregoing

executory contracts is embodied in the WesternGeco Letter Agreement. The Court hereby

approves the assumption of the WesternGeco Assumed Agreements pursuant to and in accordance

with the terms of the WesternGeco Letter Agreement executed by and between WesternGeco and

Gulfport Parent.

       XX.     Provisions Regarding Ohio Valley.

       91.     Notwithstanding anything in the Plan, the Plan Supplement, or the Confirmation

Order to the contrary:

               a.        (i) that certain Non-Surface Use Oil and Gas Lease entered into by and
                         between Ohio Valley Mall Company (“OVMC”) and Gulfport Energy
                         Corporation, dated March 17, 2014, and (ii) that certain Non-Surface Use
                         Oil and Gas Lease entered into by and between Ohio Valley Place, LLC
                         (“OVPL,” and together with OVMC, “Ohio Valley”) and Gulfport Energy
                         Corporation, dated March 17, 2014 ((i) and (ii), collectively, the “Ohio
                         Valley Leases”) shall remain in full force and effect following entry of the
                         Confirmation Order and the Effective Date of the Plan, in accordance with
                         the provisions of the Ohio Valley Leases and nothing in the Plan, the Plan
                         Supplement, or the Confirmation Order shall be construed as a
                         determination that the Ohio Valley Leases are Executory Contracts and
                         Unexpired Leases (all the same as if these Chapter 11 Cases had never been
                         commenced);

               b.        nothing in the Plan, the Plan Supplement, or the Confirmation Order shall
                         discharge, modify, impair, or otherwise affect the Claims, counterclaims,
                         defenses, interests, rights, and remedies of Ohio Valley under the Ohio
                         Valley Leases;

               c.        without limiting the generality of the foregoing, Ohio Valley hereby
                         preserves all rights to seek recovery from the applicable Debtors, the
                         applicable Reorganized Debtors, and any other obligor(s) with respect to
                         the Ohio Valley Leases of any and all amounts of whatever kind or
                         description now or hereafter owing, if any, to Ohio Valley under the Ohio
                         Valley Leases, whether such amounts arise, accrue, arose, or accrued pre-
                         petition or post-petition (collectively, such amounts are the “Arrearages”).
                         For the avoidance of doubt, the discharge, exculpation, and release
                         provisions of Article VIII of the Plan shall not discharge, modify, impair,
                         or otherwise affect the Ohio Valley Leases or any Claims, counterclaims,


                                                  71
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 72 of 101




             defenses, interests, rights, and remedies of Ohio Valley now existing or
             hereafter arising thereunder (including, but not limited to, the Arrearages).
             Ohio Valley, the Debtors, and the Reorganized Debtors reserve all of their
             respective rights, interests, defenses, counterclaims, and the like with
             respect to the Ohio Valley Leases and any Claims, obligations, defenses,
             interests, rights, and remedies now existing or hereafter arising thereunder,
             and nothing herein shall be interpreted as an admission as to the validity or
             amount of any such Claims, obligations, defenses, interests, rights, and
             remedies;

       d.    Ohio Valley, the Debtors, and the Reorganized Debtors shall have sixty (60)
             calendar days following the Effective Date within which to reach final and
             complete agreement on the amounts of the Arrearages (if any). If they are
             unable to reach agreement within that period, then any of Ohio Valley, the
             Debtors, or the Reorganized Debtors may request an evidentiary hearing
             before the Bankruptcy Court to determine the amounts of the Arrearages,
             which hearing shall be convened as expeditiously as the Bankruptcy Court’s
             schedule permits. The applicable Debtors or the applicable Reorganized
             Debtors shall pay the Arrearages (if any) to Ohio Valley, in full and in
             immediately available funds, not later than sixty (60) calendar days after the
             earlier of (i) the date upon which Ohio Valley and the Debtors and/or the
             Reorganized Debtors reach agreement on the amounts of the Arrearages (if
             any) or (ii) the date upon which the Bankruptcy Court enters an order
             determining the amounts of the Arrearages (if any) (the “Due Date”). If for
             any reason the Debtors or the Reorganized Debtors do not pay the
             Arrearages in full to Ohio Valley by the Due Date (to the extent any such
             Arrearages are owed), then Ohio Valley may exercise any rights and
             remedies provided or permitted under the Ohio Valley Leases or applicable
             non-bankruptcy law;

       e.    if the payment of Arrearages (if any) pursuant to sub-paragraph (d) above
             does not occur by the Due Date, the automatic stay of 11 U.S.C. § 362(a)
             (if it remains applicable) shall be lifted to the extent necessary to permit
             Ohio Valley to fully exercise its rights and remedies (if any), all without
             any further motion, notice, hearing, or order of the Bankruptcy Court; and

       f.    in the event of any inconsistency between this paragraph 91 of the
             Confirmation Order and any other provision of the Confirmation Order, the
             Plan, or the Plan Supplement, this paragraph 91 of the Confirmation Order
             shall control. Nothing in the Plan, the Plan Supplement, or the
             Confirmation Order shall be deemed, construed, or interpreted to modify,
             alter, or otherwise affect this paragraph 91 in any respect or to any degree.




                                      72
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 73 of 101




        YY.     Provisions Regarding Potts Parties.

        92.     For the avoidance of doubt, nothing in the Plan or this Confirmation Order shall

alter, affect, modify, impair, or discharge any of the rights, interests, defenses, and obligations of

the Debtors, Reorganized Debtors, or, to the extent they are Holders of Royalty and Working

Interests (including without limitation carried working interest and overriding royalty interest),

Ray H. Potts, individually, and/or as Trustee of the Ray H. Potts Living Trust and Patricia J. Potts,

individually, and/or as Trustee of the Patricia J. Potts Living Trust (collectively, “Potts”) with

respect to (i) the rights, interests, claims or defenses in the (a) Stephenson Litigation should Potts

intervene in the Stephenson Litigation or (b) separate litigation filed by Potts related to Claims or

obligations on account of Royalty and Working Interests (including without limitation carried

working interest and overriding royalty interest), and any agreements, documents, or instruments

relating thereto (any such litigation, “Potts Litigation”), (ii) the appeal of Ray H. Potts, Individually

and as Trustee of the Ray H. Potts Living Trust and Patricia J. Potts, Individually and as Trustee

of the Patricia J. Potts Living Trust v. Continental Resources, Inc., case no. CV-2019-151, in the

District Court of Grady County, Oklahoma, or (iii) any Claims or obligations on account of

Royalty and Working Interests (including without limitation carried working interest and

overriding royalty interest), and any agreements, documents, or instruments relating thereto,

assumed pursuant to Article V of the Plan (collectively, the “Potts Cure Claims”). Pursuant to

Article V.J of the Plan, the Debtors hereby assume any Potts’ Royalty and Working Interests

(including without limitation carried working interest and overriding royalty interest) and any

agreements, documents, or instruments relating thereto. Nothing in the Plan, this Confirmation

Order, or any document implementing the Plan shall be construed as a determination (i) that the

interests and monies at issue in the Stephenson Litigation or any Potts Litigation, and any

agreements, documents, or instruments relating thereto, are or are not property of the Debtors’


                                                   73
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 74 of 101




Estates or (ii) of the amount or nature of any Potts Cure Claim associated with the assumption of

any executory contract at issue in the Stephenson Litigation. For the avoidance of doubt, the

exculpation and release provisions of Article VIII of the Plan shall not discharge, modify, affect,

or impair the Stephenson Litigation, any Potts Litigation, Potts Cure Claims, or any Royalty and

Working Interests (including without limitation carried working interest and overriding royalty

interest) and any agreements, documents, or instruments relating thereto assumed pursuant to

Article V.J of the Plan. Potts’ right to seek recovery against the Reorganized Debtors of amounts

owed on account of Potts’ Royalty and Working Interests (including without limitation carried

working interest and overriding royalty interest) and any Potts Cure Claims are fully reserved and

shall survive the Effective Date. The Debtors and the Reorganized Debtors reserve all rights,

interests, defenses, counterclaims, and the like with respect to the Potts Cure Claims, and nothing

herein shall be interpreted as an admission as to the validity or amount of any such Claim.

       ZZ.     Provisions Regarding Certain Executory Contracts and Unexpired Leases.

       93.     Notwithstanding anything to the contrary, each Executory Contract or Unexpired

Lease listed on the Schedule of Rejected Executory Contracts and Unexpired Leases attached to

the Plan Supplement as Exhibit C(i) is only deemed rejected to the extent one or more Debtor

entities is party to such Executory Contract or Unexpired Lease.

       94.     All Compensation and Benefits Programs shall be assumed by the Reorganized

Debtors without modification and shall remain in place as of the Effective Date, and the

Reorganized Debtors will continue to honor such agreements, arrangements, programs, and plans.

For the avoidance of doubt, the only employment agreements with severance obligations that will

be assumed are the MIP Employment Agreements.




                                                74
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 75 of 101




       AAA. Provision Regarding the Distribution Record Date.

       95.     Notwithstanding anything to the contrary in the Plan or this Confirmation Order,

the Distribution Record Date as set forth in Article I.A.69 of the Plan shall not apply to any public

Securities (including Notes deposited with DTC and Existing Common Stock), the Holders of

which shall receive a distribution in accordance with Article VI.D.5 of the Plan and the customary

procedures of DTC.

       BBB. Provision Against Discriminatory Treatment.

       96.     Notwithstanding section VIII.H of the Plan, nothing in the Plan or this

Confirmation Order shall expand the scope or applicability of section 525(a) of the Bankruptcy

Code to Persons that are not Governmental Units.

       CCC. Provisions Regarding FERC.

       97.     Notwithstanding anything to the contrary in the Plan, this Confirmation Order, or

any implementing document:

               a.      Neither the Plan, this Confirmation Order, nor any implementing document
                       change any rate subject to the jurisdiction of FERC;

               b.      Neither the Plan, Confirmation Order, nor any implementing document
                       divests FERC of any jurisdiction it holds under applicable non-bankruptcy
                       law; and

               c.      Neither the Plan, Confirmation Order, nor any implementing document
                       enjoins or otherwise precludes FERC from hearing and deciding a matter
                       within its jurisdiction under applicable non-bankruptcy law. However, the
                       foregoing sentence does not reduce the scope of the discharge granted to the
                       Debtors under 11 U.S.C. § 1141;

provided that the foregoing shall not divest the Bankruptcy Court of its jurisdiction, including to

interpret and enforce its own orders.




                                                 75
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 76 of 101




       DDD. Provisions Regarding Passmore and TERA.

       98.     Notwithstanding anything in the Plan, the Plan Supplement, or this Confirmation

Order to the contrary, the parties in any settlements of claims related to the following litigation

shall be deemed to opt-out of the Third-Party Releases in the Plan:                          (i) J&R

Passmore, LLC, et al., v. Rice Drilling D LLC, et al., Case No. 2:18-cv-1587 (United States

District Court, Southern District of Ohio, Eastern Division); (ii) TERA, LLC, v. Rice Drilling D,

LLC, et al., Case No. 17-cv-344 (Court of Common Pleas, Belmont County, Ohio); and

(iii) TERA II, LLC, et al., v. Rice Drilling D, LLC, et al., Case No. 2:19-cv-2221 (United States

District Court, Southern District of Ohio, Eastern Division).

       EEE. Indenture Trustee.

       99.     The Notes Trustee diligently and in good faith discharged its duties and obligations

pursuant to the Notes Indentures, and otherwise conducted itself with respect to all matters in any

way related to the Notes Claims, with the same degree of care and skill that a prudent person would

exercise or use under the circumstances in the conduct of his or her own affairs. Holders of Notes

Claims in Classes 5A and 5B have not received disparate treatment under the Plan and their

treatment is consistent with the terms and conditions under the applicable Notes Indentures.

Accordingly, the Notes Trustee has discharged its duties fully in accordance with the applicable

Notes Indentures.

       FFF. Additional Condition Precedent to the Effective Date.

       100.    The Debtors must File the identities and affiliations of the members of the New

Board as an additional condition precedent to the occurrence of the Effective Date.

       GGG. Miscellaneous.

       101.    After the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall

have no obligation to file with the Bankruptcy Court or serve on any parties reports that the Debtors


                                                 76
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 77 of 101




or Reorganized Debtors, as applicable, were obligated to file under the Bankruptcy Code or a

Bankruptcy Court order, including monthly operating reports (even for those periods for which a

monthly operating report was not filed before the Effective Date), ordinary course professional

reports, reports to any parties otherwise required under the “first” and “second” day orders entered

in these Chapter 11 Case, including the Final Cash Collateral Order, and monthly or quarterly

reports for Professionals; provided, however, that the Debtors or Reorganized Debtors, as

applicable, will comply with the U.S. Trustee’s quarterly reporting requirements; provided,

further, however, notwithstanding anything contained herein, the Debtors will provide to the

Unsecured Claims Distribution Trustee weekly reporting updates with respect to the claims

register.

        102.    The Transaction Expenses incurred, or estimated to be incurred, up to and including

the Effective Date shall be paid in full in Cash on the Effective Date (to the extent not previously

paid prior to or during the course of the Chapter 11 Cases in accordance with the terms of the

Restructuring Support Agreement or any Final Order of the Bankruptcy Court) and in accordance

with the Article II.F of the Plan.

        103.    Except as otherwise set forth herein, this Bankruptcy Court retains jurisdiction over

all matters arising out of or related to these Chapter 11 Cases and the Plan, including the matters

set forth in Article XI of the Plan.

        104.    Except as otherwise provided herein, this Confirmation Order supersedes any

Bankruptcy Court order issued prior to the Confirmation Date that may be inconsistent with this

Confirmation Order. In the event of any inconsistency between the Plan (including the Plan

Supplement) and this Confirmation Order, this Confirmation Order shall control.




                                                 77
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 78 of 101




       105.    On the Effective Date, the Plan shall be deemed to be substantially consummated

under sections 1101 and 1127(b) of the Bankruptcy Code.

       106.    Notwithstanding the possible applicability of Bankruptcy Rules 6004(g), 7062,

9014, or otherwise, the terms and conditions of this Confirmation Order shall be effective and

enforceable immediately upon its entry. Each term and provision of the Plan, and the transactions

related thereto as it heretofore may have been altered or interpreted by the Bankruptcy Court is:

(a) valid and enforceable pursuant to its terms; (b) integral to the Plan and may not be deleted or

modified except as provided by the Plan or this Confirmation Order; and (c) nonseverable and

mutually dependent.

       107.    Subject to the terms of the Plan and the Restructuring Support Agreement,

respectively, the Debtors are hereby authorized to amend or modify the Plan at any time prior to

the substantial consummation of the Plan, but only in accordance with section 1127 of the

Bankruptcy Code and Article XI.A of the Plan, without further order of this Bankruptcy Court;

provided, however, the Debtors must also seek written consent from the Committee for any

material modifications to the Plan prior to the Effective Date, which consent will not be

unreasonably withheld.

       108.    This Confirmation Order is a final order, and the period in which an appeal must

be filed shall commence upon the entry hereof.

       109.    Notwithstanding Bankruptcy Rule 3020(e), the terms and conditions of this

Confirmation Order will be effective and enforceable immediately upon its entry.




                                                 78
   Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 79 of 101




Houston, Texas
    Signed:
Dated:       April 27,
       ___________,    2021.
                    2021
                                     ____________________________________
                                     DAVID  R. JONES
                                     DAVID R.STATES
                                     UNITED   JONES BANKRUPTCY JUDGE
                                         UNITED STATES BANKRUPTCY JUDGE




                                    79
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 80 of 101




                               Exhibit A

                                 Plan



                       [Filed at Docket No. 1171]
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 81 of 101




                              Exhibit B

                         Confirmation Notice
        Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 82 of 101




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
    GULFPORT ENERGY CORPORATION, et al.,1                           )     Case No. 20-35562 (DRJ)
                                                                    )
                                       Debtors.                     )     (Jointly Administered)
                                                                    )
                                                                    )

             NOTICE OF (A) ENTRY OF ORDER (I) CONFIRMING
          THE JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
   GULFPORT ENERGY CORPORATION AND ITS DEBTOR SUBSIDIARIES AND
(II) GRANTING RELATED RELIEF, AND (B) OCCURRENCE OF EFFECTIVE DATE

TO ALL CREDITORS, INTEREST HOLDERS, AND OTHER PARTIES IN INTEREST:

        PLEASE TAKE NOTICE that on April [●], 2021, the United States Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”), entered an order [Docket No. [●]]
(the “Confirmation Order”) confirming the Joint Chapter 11 Plan of Reorganization of Gulfport
Energy Corporation and Its Debtor Subsidiaries [Docket No. 1171] (with all supplements and
exhibits thereto, the “Plan”),2 attached as Exhibit A to the Confirmation Order.

       PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
[●], 2021.

       PLEASE TAKE FURTHER NOTICE that pursuant to Article V.B of the Plan, Proofs
of Claim with respect to Claims arising from the rejection of Executory Contracts or Unexpired
Leases, if any, must be Filed with the Bankruptcy Court within 30 days after the date of entry of
an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection.
Any Claims arising from the rejection of an Executory Contract or Unexpired Lease that are
not Filed within such time will be automatically disallowed, forever barred from assertion,
and shall not be enforceable against, as applicable, the Debtors, the Reorganized Debtors,


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Gulfport Energy Corporation (1290); Gator Marine, Inc. (1710); Gator Marine Ivanhoe, Inc. (4897);
      Grizzly Holdings, Inc. (9108); Gulfport Appalachia, LLC (N/A); Gulfport MidCon, LLC (N/A); Gulfport
      Midstream Holdings, LLC (N/A); Jaguar Resources LLC (N/A); Mule Sky LLC (6808); Puma Resources, Inc.
      (6507); and Westhawk Minerals LLC (N/A). The location of the Debtors’ service address is: 3001 Quail Springs
      Parkway, Oklahoma City, Oklahoma 73134.

2     Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Plan or the Confirmation
      Order, as applicable.
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 83 of 101




the Estates, or property of the foregoing parties, without the need for any objection by the
Debtors or Reorganized Debtors, as applicable, or further notice to, or action, order, or
approval of the Bankruptcy Court or any other Entity, and any Claim arising out of the
rejection of the Executory Contract or Unexpired Lease shall be deemed fully satisfied,
released, and discharged, notwithstanding anything in a Proof of Claim to the contrary.

        PLEASE TAKE FURTHER NOTICE that, except with respect to Administrative
Claims that are Professional Fee Claims or as otherwise set forth in the Plan, requests for payment
of an Allowed Administrative Claim other than requests for payment of Administrative Claims
arising in the ordinary course of business must be Filed with the Bankruptcy Court no later than
30 days after the Effective Date (the “Administrative Claims Bar Date”). HOLDERS OF
ADMINISTRATIVE CLAIMS THAT ARE REQUIRED TO FILE AND SERVE A
REQUEST FOR PAYMENT OF SUCH ADMINISTRATIVE CLAIMS BY THE
ADMINISTRATIVE CLAIMS BAR DATE THAT DO NOT FILE AND SERVE SUCH A
REQUEST BY THE ADMINISTRATIVE CLAIMS BAR DATE SHALL BE FOREVER
BARRED,         ESTOPPED,         AND      ENJOINED          FROM         ASSERTING          SUCH
ADMINISTRATIVE CLAIMS AGAINST THE DEBTORS OR THE REORGANIZED
DEBTORS, AND SUCH ADMINISTRATIVE CLAIMS SHALL BE DEEMED
COMPROMISED, SETTLED, AND RELEASED AS OF THE EFFECTIVE DATE. FOR
THE AVOIDANCE OF DOUBT, HOLDERS OF DIP FACILITY CLAIMS SHALL NOT
BE REQUIRED TO FILE OR SERVE ANY REQUEST FOR PAYMENT OF SUCH DIP
FACILITY CLAIMS.

        PLEASE TAKE FURTHER NOTICE that, unless otherwise ordered by the Bankruptcy
Court, all final requests for payment of Professional Fee Claims must be Filed with the Bankruptcy
Court no later than 45 days after the Effective Date.

        PLEASE TAKE FURTHER NOTICE that the terms of the Plan, the Plan Supplement,
and the Confirmation Order shall be immediately effective and enforceable and deemed binding
upon the Debtors or the Reorganized Debtors, as applicable, and any and all Holders of Claims or
Interests (regardless of whether such Claims or Interests are deemed to have accepted or rejected
the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases,
and injunctions described in the Plan, each Entity acquiring property under the Plan, the
Confirmation Order and any and all non-Debtor parties to Executory Contracts and Unexpired
Leases with the Debtors.

        PLEASE TAKE FURTHER NOTICE that the Plan, the Plan Supplement, the
Confirmation Order, and copies of all documents Filed in these Chapter 11 Cases are available
free of charge by visiting https://dm.epiq11.com/case/gulfport/ or by calling the Debtors’
restructuring hotline at (888) 905-0409. You may also obtain copies of any pleadings filed in these
Chapter 11 Cases for a fee via PACER at: https://ecf.txsb.uscourts.gov.




                                                 2
   Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 84 of 101




Houston, Texas
[●], 2021

Respectfully Submitted,

/s/ DRAFT
JACKSON WALKER L.L.P.                            KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)       KIRKLAND & ELLIS INTERNATIONAL LLP
Veronica A. Polnick (TX Bar No. 24079148)        Edward O. Sassower, P.C.
Cameron A. Secord (TX Bar No. 24093659)          Steven N. Serajeddini, P.C. (admitted pro hac vice)
1401 McKinney Street, Suite 1900                 601 Lexington Avenue
Houston, Texas 77010                             New York, New York 10022
Telephone:     (713) 752-4200                    Telephone:      (212) 446-4600
Facsimile:     (713) 752-4221                    Facsimile:      (212) 446-4800
Email:         mcavenaugh@jw.com                 Email:          edward.sassower@kirkland.com
               vpolnick@jw.com                                   steven.serajeddini@kirkland.com
               csecord@jw.com
                                                 -and-
Co-Counsel for the Debtors and
Debtors in Possession                            Christopher S. Koenig (admitted pro hac vice)
                                                 300 North LaSalle Street
                                                 Chicago, Illinois 60654
                                                 Telephone:       (312) 862-2000
                                                 Facsimile:       (312) 862-2200
                                                 Email:            chris.koenig@kirkland.com

                                                 Co-Counsel for the Debtors and Debtors in Possession




IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE, PLEASE CONTACT EPIQ
                     BY CALLING (888) 905-0409




                                             3
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 85 of 101




                             Exhibit C-1

                Class 4A Convenience Claim Opt-In Form
         Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 86 of 101



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

                                                                            )
In re:                                                                      )      Chapter 11
                                                                            )
GULFPORT ENERGY CORPORATION, et al.,1                                       )      Case No. 20-35562 (DRJ)
                                                                            )
                                        Debtors.                            )      (Jointly Administered)
                                                                            )

                             CONVENIENCE CLAIM ELECTION FORM
              (CLASS 4A - GENERAL UNSECURED CLAIM AGAINST GULFPORT PARENT)


PLEASE READ AND FOLLOW THE INSTRUCTIONS HEREIN CAREFULLY BEFORE COMPLETING
                             THIS ELECTION FORM.
IF YOU DESIRE TO MAKE THE ELECTION DESCRIBED IN THIS ELECTION FORM, PLEASE COMPLETE,
 EXECUTE, AND RETURN THIS ELECTION FORM BY [●], 2021, AT 11:59 P.M., PREVAILING CENTRAL
       TIME (THE “ELECTION DEADLINE”) TO ENSURE THAT YOUR ELECTION IS COUNTED.
    ANY CONVENIENCE CLAIM ELECTION YOU MAKE WILL APPLY TO ALL ELIGIBLE CLASS 4A
        GENERAL UNSECURED CLAIMS AGAINST GULFPORT PARENT YOU HOLD (IF ANY).
  WITH RESPECT TO HOLDERS OF CLASS 4A GENERAL UNSECURED CLAIMS AGAINST GULFPORT
 PARENT WITH ALLOWED CLAIMS IN EXCESS OF THE CONVENIENCE CLAIM THRESHOLD, IF YOU
  DO NOT BOTH HAVE AN ALLOWED GENERAL UNSECURED CLAIM AGAINST GULFPORT PARENT
 AND SUBMIT THIS ELECTION FORM WITHIN 90 DAYS OF THE EFFECTIVE DATE, YOU WILL NOT BE
 TREATED AS A HOLDER OF A CLASS 4C CONVENIENCE CLAIM, AND INSTEAD WILL BE TREATED
UNDER THE PLAN AS A HOLDER OF A CLASS 4A GENERAL UNSECURED CLAIM AGAINST GULFPORT
                                      PARENT.
       IF YOU HOLD ELIGIBLE CLASS 4B GENERAL UNSECURED CLAIMS AGAINST GULFPORT
    SUBSIDIARIES AND WISH TO MAKE A CONVENIENCE CLASS ELECTION WITH RESPECT TO SUCH
        CLAIMS, YOU WILL NEED TO SUBMIT A SEPARATE FORM REGARDING SUCH CLAIMS.



You are receiving this Convenience Claim Election Form (this “Election Form”)2 because you are the Holder of a
scheduled or asserted Claim against Gulfport Energy Corporation (together with one or more of its debtor affiliates
the “Debtors”) that may exceed the Convenience Claim Threshold. Claims are currently being reconciled by the
Debtors and, following the reconciliation process, your Claim may be Allowed. If your Claim is ultimately Allowed,
your Claim will be classified and treated in accordance with Article III of the Plan and any distribution on account of
your Claim will be calculated in accordance with Article VI of the Plan.


1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Gulfport Energy Corporation (1290); Gator Marine, Inc. (1710); Gator Marine Ivanhoe, Inc. (4897); Grizzly Holdings, Inc.
     (9108); Gulfport Appalachia, LLC (N/A); Gulfport MidCon, LLC (N/A); Gulfport Midstream Holdings, LLC (N/A); Jaguar
     Resources LLC (N/A); Mule Sky LLC (6808); Puma Resources, Inc. (6507); and Westhawk Minerals LLC (N/A).
     The location of the Debtors’ service address is: 3001 Quail Springs Parkway, Oklahoma City, Oklahoma 73134.

2    Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Amended Joint
     Chapter 11 Plan of Reorganization of Gulfport Energy Corporation and Its Debtor Affiliates [Docket No. 1171] (the “Plan”),
     which was confirmed by order of the United States Bankruptcy Court for the Southern District of Texas (the “Court”) on
     April [27], 2021 [Docket No. [●]] (the “Confirmation Order”).
      Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 87 of 101




Because your scheduled or asserted Claim may ultimately be classified and Allowed as a Class 4A General Unsecured
Claim against Gulfport Parent that exceeds the Convenience Claim Threshold ($300,000), you may either:

            Take no further action and receive on account of any Allowed Class 4A General Unsecured Claim
             against Gulfport Parent (including any amount that exceeds the Convenience Claim Threshold) for which
             you are a Holder (if any), your Pro Rata share of (i) the Gulfport Parent Equity Pool, (ii) the Gulfport
             Parent Cash Pool, and (iii) the Mammoth Shares (collectively, the “Unsecured Parent Claims
             Recovery”); OR

            Elect to have any Allowed Class 4A General Unsecured Claim against Gulfport Parent irrevocably
             treated as a Convenience Claim, which will be irrevocably capped at the Convenience Claim
             Threshold of $300,000, and receive your Pro Rata share of the Convenience Claims Distribution Pool
             in cash, which shall not exceed the Convenience Claim Threshold.

If you elect to (a) have any Allowed Class 4A General Unsecured Claim against Gulfport Parent that exceeds the
Convenience Claim Threshold for which you are a Holder (if any) treated as a Convenience Claim and (b) receive a
distribution as a Holder of a Class 4C Convenience Claim (instead of the Unsecured Parent Claims Recovery), you
must:

            check the box below; and

            submit this Election Form to the Solicitation Agent in accordance with the instructions set forth
             herein by [●], 2021.

If you do not so elect, no further action is required to receive the Unsecured Parent Claims Recovery.

With respect to Holders of Class 4A General Unsecured Claims against Gulfport Parent with Allowed Claims in
excess of the Convenience Claim Threshold, if you do not both have an Allowed General Unsecured Claim against
Gulfport Parent and submit this Election Form within 90 days of the Effective Date, you will not be treated as a Holder
of a Class 4C Convenience Claim, and instead will be treated under the Plan as a Holder of a Class 4A General
Unsecured Claim against Gulfport Parent.

For the avoidance of doubt, any Allowed Class 4A Unsecured Claim against Gulfport Parent equal to or less than the
Convenience Claim Threshold for which you are a Holder (if any) will automatically be treated as a Convenience
Claim, and you will receive your Pro Rata share of the Convenience Claims Distribution Pool on account of such
Claim without any further action.

As a Holder of a scheduled or asserted Claim against one or more of the Debtors, you are entitled, but not
required, to complete and submit this Election Form regardless of the ultimate classification of your Claim.
However, the election set forth in this Election Form will only apply to any and all Claims that are ultimately
classified and Allowed as Class 4A General Unsecured Claims against Gulfport Parent that exceed the
Convenience Claim Threshold. FOR THE AVOIDANCE OF DOUBT, YOUR RECEIPT OF THIS
ELECTION FORM DOES NOT REFLECT ON THE AMOUNT OR VALIDITY OF ANY POTENTIAL
ALLOWED CLASS 4A GENERAL UNSECURED CLAIM AGAINST GULFPORT PARENT THAT YOU
MAY HOLD. FOR THE FURTHER AVOIDANCE OF DOUBT, YOUR ELECTION TO HAVE YOUR
CLAIM TREATED AS A CONVENIENCE CLAIM SHALL NOT BE CONSIDERED AN ADMISSION
THAT ANY SUCH CLAIM IS A CLASS 4A GENERAL UNSECURED CLAIM AGAINST GULFPORT
PARENT. ANY SUCH DETERMINATION WILL BE MADE BY THE COURT WITHOUT REFERENCE
TO OR CONSIDERATION OF YOUR ELECTION PURSUANT TO THIS ELECTION FORM.

You should review the Plan before you make your decision. You may wish to seek legal advice concerning the Plan
and the Plan’s classification and treatment of your Claim. You may obtain the Plan and other materials filed in these
chapter 11 cases from (a) Solicitation Agent, at no charge by: (i) accessing the Debtors’ restructuring website at
https://dm.epiq11.com/gulfport; (ii) writing to Gulfport Energy Corporation c/o Epiq Corporate Restructuring, LLC,



                                                          2
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 88 of 101



10300 SW Allen Boulevard, Beaverton, OR 97005; (iii) calling (855) 907-2082 (toll free) or +1 (503) 520-4448
(international) and requesting to speak with a member of the Solicitation Group; or (iv) emailing
tabulation@epiqglobal.com and referencing “Gulfport” in the subject line, or (b) for a fee via PACER at
http://www.txs.uscourts.gov/bankruptcy.

CONVENIENCE CLAIM ELECTION. The Holder of an asserted Claim against the Debtors:



                      Elects to irrevocably have any and all Allowed Class 4A General
                       Unsecured Claims against Gulfport Parent that exceed the Convenience
                       Claim Threshold for which it is a Holder (if any) treated as Class 4C
                       Convenience Claims and acknowledges that (i) any such valid Allowed
                       Class 4A General Unsecured Claim against Gulfport Parent will instead be
                       Allowed as a Class 4C Convenience Claim in an amount not to exceed the
                       Convenience Claim Threshold and (ii) to the extent the same Claim is
                       asserted against multiple Debtors (i.e., a guaranty claim or a claim asserted
                       on a joint and several basis), such Claims, if Allowed, shall be treated as
                       one Claim in Class 4C and a single distribution from the Convenience
                       Claims Distribution Pool will be made on account of such Claims.


If you checked the box above, please complete and submit this Election Form in accordance with the instructions
below. By signing this Election Form, the undersigned certifies to the Court and the Debtors:

    (a) that, as of the date hereof, either: (i) the Entity is the Holder of a scheduled or asserted Claim; or
        (ii) the Entity is an authorized signatory for an Entity that is the Holder of a scheduled or asserted
        Claim;

    (b) that the Entity (or in the case of an authorized signatory, the Holder) has access to a copy of the Plan
        and acknowledges that the election is being made pursuant to the terms and conditions set forth
        therein;

    (c) that the undersigned has the power and authority to submit this Election Form with respect to the
        scheduled or asserted Claim;

    (d) that by submitting this Election Form the undersigned agrees to have any Allowed Class 4A General
        Unsecured Claim against Gulfport Parent that exceeds the Convenience Claim Threshold it may hold
        treated as a Convenience Claim under the Plan; and

    (e) that this election with respect to the scheduled or asserted Claim is voluntary, final, and irrevocable.




                                                         3
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 89 of 101




Name of Holder:
                                               (Print or Type)
Signature:
Name of Signatory:
                                                           (If other than Holder)
Title:
Address:




Telephone
Number:
Email:
Date Completed:




  IF YOU WISH TO HAVE ANY ALLOWED CLASS 4A GENERAL UNSECURED CLAIMS AGAINST
GULFPORT PARENT THAT EXCEED THE CONVENIENCE CLAIM THRESHOLD FOR WHICH YOU
  ARE THE HOLDER (IF ANY) TREATED AS CONVENIENCE CLAIMS UNDER THE PLAN (UPON
 ALLOWANCE), PLEASE COMPLETE, SIGN, AND DATE THIS ELECTION FORM AND RETURN IT
(WITH AN ORIGINAL SIGNATURE) PROMPTLY BY THE ELECTION DEADLINE BY ONLY ONE OF
                        THE FOLLOWING RETURN METHODS:


                     If by First-Class mail:

                         Gulfport Energy Corporation
                         Election Form Processing
                         c/o Epiq Corporate Restructuring, LLC
                         P.O. Box 4422
                         Beaverton, OR 97076-4422


                     If by overnight courier or hand delivery:

                         Gulfport Energy Corporation
                         Election Form Processing
                         c/o Epiq Corporate Restructuring, LLC
                         10300 SW Allen Boulevard
                         Beaverton, OR 97005




                                                       4
   Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 90 of 101




                 If by electronic, online submission:

                             Please visit https://dm.epiq11.com/gulfport. Click on
                    the “Election Form” section of the Debtors’ website and follow
                    the directions to submit your Election Form.

                            If you choose to submit your Election Form via Epiq’s
                    online system, you should not also return a hard copy of your
                    Election Form.

                           IMPORTANT NOTE: You will need the following
                    information to retrieve and submit your customized Election
                    Form:



                    Unique Election Form #: ____________________________

                         Use of the Debtors’ restructuring website’s electronic
                 Election Form submission is the sole manner in which Election
                 Forms will be accepted via electronic or online transmission.
                 Election Forms submitted by facsimile or email will not be valid
                 Convenience Claim elections.




     THE ELECTION DEADLINE IS [●], 2021, AT 11:59 P.M., PREVAILING CENTRAL TIME.


  TO ENSURE YOUR ELECTION IS COUNTED, THE SOLICITATION AGENT MUST ACTUALLY
RECEIVE YOUR ELECTION FORM ON OR BEFORE THE ELECTION DEADLINE IF YOU WISH TO
HAVE ANY ALLOWED CLASS 4A GENERAL UNSECURED CLAIMS AGAINST GULFPORT PARENT
 THAT EXCEED THE CONVENIENCE CLAIM THRESHOLD FOR WHICH YOU ARE THE HOLDER
            (IF ANY) TREATED AS CONVENIENCE CLAIMS UNDER THE PLAN.

   THIS ELECTION FORM DOES NOT CONSTITUTE, AND SHALL NOT BE DEEMED TO BE,
        (A) A PROOF OF CLAIM OR (B) AN ASSERTION OR ADMISSION OF A CLAIM.


                            * * * * * * * * * * * * * * *




                                                   5
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 91 of 101




                             Exhibit C-2

                Class 4B Convenience Claim Opt-In Form
         Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 92 of 101



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

                                                                            )
In re:                                                                      )      Chapter 11
                                                                            )
GULFPORT ENERGY CORPORATION, et al.,1                                       )      Case No. 20-35562 (DRJ)
                                                                            )
                                        Debtors.                            )      (Jointly Administered)
                                                                            )

                            CONVENIENCE CLAIM ELECTION FORM
           (CLASS 4B - GENERAL UNSECURED CLAIM AGAINST GULFPORT SUBSIDIARIES)


PLEASE READ AND FOLLOW THE INSTRUCTIONS HEREIN CAREFULLY BEFORE COMPLETING
                             THIS ELECTION FORM.
IF YOU DESIRE TO MAKE THE ELECTION DESCRIBED IN THIS ELECTION FORM, PLEASE COMPLETE,
 EXECUTE, AND RETURN THIS ELECTION FORM BY [●], 2021, AT 11:59 P.M., PREVAILING CENTRAL
       TIME (THE “ELECTION DEADLINE”) TO ENSURE THAT YOUR ELECTION IS COUNTED.
    ANY CONVENIENCE CLAIM ELECTION YOU MAKE WILL APPLY TO ALL ELIGIBLE CLASS 4B
     GENERAL UNSECURED CLAIMS AGAINST GULFPORT SUBSIDIARIES YOU HOLD (IF ANY).
  WITH RESPECT TO HOLDERS OF CLASS 4B GENERAL UNSECURED CLAIMS AGAINST GULFPORT
 SUBSIDIARIES WITH ALLOWED CLAIMS IN EXCESS OF THE CONVENIENCE CLAIM THRESHOLD, IF
   YOU DO NOT BOTH HAVE AN ALLOWED GENERAL UNSECURED CLAIM AGAINST GULFPORT
SUBSIDIARIES AND SUBMIT THIS ELECTION FORM WITHIN 90 DAYS OF THE EFFECTIVE DATE, YOU
 WILL NOT BE TREATED AS A HOLDER OF A CLASS 4C CONVENIENCE CLAIM, AND INSTEAD WILL
   BE TREATED UNDER THE PLAN AS A HOLDER OF A CLASS 4B GENERAL UNSECURED CLAIM
                           AGAINST GULFPORT SUBSIDIARIES.
    IF YOU HOLD ELIGIBLE CLASS 4A GENERAL UNSECURED CLAIMS AGAINST GULFPORT PARENT
    AND WISH TO MAKE A CONVENIENCE CLASS ELECTION WITH RESPECT TO SUCH CLAIMS, YOU
              WILL NEED TO SUBMIT A SEPARATE FORM REGARDING SUCH CLAIMS.



You are receiving this Convenience Claim Election Form (this “Election Form”)2 because you are the Holder of a
scheduled or asserted Claim against one or more of Gulfport Energy Corporation (together with one or more of its
debtor affiliates, the “Debtors”) that may exceed the Convenience Claim Threshold. Claims are currently being
reconciled by the Debtors and, following the reconciliation process, your Claim may be Allowed. If your Claim is
ultimately Allowed, your Claim will be classified and treated in accordance with Article III of the Plan and any
distribution on account of your Claim will be calculated in accordance with Article VI of the Plan.


1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Gulfport Energy Corporation (1290); Gator Marine, Inc. (1710); Gator Marine Ivanhoe, Inc. (4897); Grizzly Holdings, Inc.
     (9108); Gulfport Appalachia, LLC (N/A); Gulfport MidCon, LLC (N/A); Gulfport Midstream Holdings, LLC (N/A); Jaguar
     Resources LLC (N/A); Mule Sky LLC (6808); Puma Resources, Inc. (6507); and Westhawk Minerals LLC (N/A). The
     location of the Debtors’ service address is: 3001 Quail Springs Parkway, Oklahoma City, Oklahoma 73134.

2    Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Amended Joint
     Chapter 11 Plan of Reorganization of Gulfport Energy Corporation and Its Debtor Affiliates [Docket No. 1171] (the “Plan”),
     which was confirmed by order of the United States Bankruptcy Court for the Southern District of Texas (the “Court”) on
     April [27], 2021 [Docket No. [●]] (the “Confirmation Order”).
      Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 93 of 101




Because your scheduled or asserted Claim may ultimately be classified and Allowed as a Class 4B General Unsecured
Claim against Gulfport Subsidiaries that exceeds the Convenience Claim Threshold ($300,000), you may either:

            Take no further action and receive on account of any Allowed Class 4B General Unsecured Claim
             against Gulfport Subsidiaries (including any amount that exceeds the Convenience Claim Threshold) for
             which you are a Holder (if any), your Pro Rata share of (i) the Gulfport Subsidiaries Equity Pool, (ii) the
             Rights Offering Subscription Rights, and (iii) the New Unsecured Notes (collectively, the “Unsecured
             Subsidiaries Claims Recovery”); OR

            Elect to have any Allowed Class 4B General Unsecured Claim against Gulfport Subsidiaries
             irrevocably treated as a Convenience Claim, which will be irrevocably capped at the Convenience
             Claim Threshold of $300,000, and receive your Pro Rata share of the Convenience Claims Distribution
             Pool in cash, which Pro Rata share shall not exceed the Convenience Claim Threshold.

If you elect to (a) have any Allowed Class 4B General Unsecured Claim against Gulfport Subsidiaries that exceeds
the Convenience Claim Threshold for which you are a Holder (if any) treated as a Convenience Claim and (b) receive
a distribution as a Holder of a Class 4C Convenience Claim (instead of the Unsecured Subsidiaries Claims Recovery),
you must:

            check the box below; and

            submit this Election Form to the Solicitation Agent in accordance with the instructions set forth
             herein by [●], 2021.

If you do not so elect, no further action is required to receive the Unsecured Subsidiaries Claims Recovery.

With respect to Holders of Class 4B General Unsecured Claims against Gulfport Subsidiaries with Allowed Claims
in excess of the Convenience Claim Threshold, if you do not both have an Allowed General Unsecured Claim against
Gulfport Subsidiaries and submit this Election Form within 90 days of the Effective Date, you will not be treated as a
Holder of a Class 4C Convenience Claim, and instead will be treated under the Plan as a Holder of a Class 4B General
Unsecured Claim against Gulfport Subsidiaries.

For the avoidance of doubt, any Allowed Class 4B Unsecured Claim against Gulfport Subsidiaries equal to or less
than the Convenience Claim Threshold for which you are a Holder (if any) will automatically be treated as a
Convenience Claim, and you will receive your Pro Rata share of the Convenience Claims Distribution Pool on account
of such Claim without any further action.

As a Holder of a scheduled or asserted Claim against one or more of the Debtors, you are entitled, but not
required, to complete and submit this Election Form regardless of the ultimate classification of your Claim.
However, the election set forth in this Election Form will only apply to any and all Claims that are ultimately
classified and Allowed as Class 4B General Unsecured Claims against Gulfport Subsidiaries that exceed the
Convenience Claim Threshold. FOR THE AVOIDANCE OF DOUBT, YOUR RECEIPT OF THIS
ELECTION FORM DOES NOT REFLECT ON THE AMOUNT OR VALIDITY OF ANY POTENTIAL
ALLOWED CLASS 4B GENERAL UNSECURED CLAIM AGAINST GULFPORT SUBSIDIARIES THAT
YOU MAY HOLD. FOR THE FURTHER AVOIDANCE OF DOUBT, YOUR ELECTION TO HAVE YOUR
CLAIM TREATED AS A CONVENIENCE CLAIM SHALL NOT BE CONSIDERED AN ADMISSION
THAT ANY SUCH CLAIM IS A CLASS 4B GENERAL UNSECURED CLAIM AGAINST GULFPORT
SUBSIDIARIES. ANY SUCH DETERMINATION WILL BE MADE BY THE COURT WITHOUT
REFERENCE TO OR CONSIDERATION OF YOUR ELECTION PURSUANT TO THIS ELECTION
FORM.

You should review the Plan before you make your decision. You may wish to seek legal advice concerning the Plan
and the Plan’s classification and treatment of your Claim. You may obtain the Plan and other materials filed in these
chapter 11 cases from (a) Solicitation Agent, at no charge by: (i) accessing the Debtors’ restructuring website at



                                                          2
      Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 94 of 101



https://dm.epiq11.com/gulfport; (ii) writing to Gulfport Energy Corporation c/o Epiq Corporate Restructuring, LLC,
10300 SW Allen Boulevard, Beaverton, OR 97005; (iii) calling (855) 907-2082 (toll free) or +1 (503) 520-4448
(international) and requesting to speak with a member of the Solicitation Group; or (iv) emailing
tabulation@epiqglobal.com and referencing “Gulfport” in the subject line, or (b) for a fee via PACER at
http://www.txs.uscourts.gov/bankruptcy.

CONVENIENCE CLAIM ELECTION. The Holder of an asserted Claim against the Debtors:



                      Elects to irrevocably have any and all Allowed Class 4B General
                       Unsecured Claims against Gulfport Subsidiaries that exceed the
                       Convenience Claim Threshold for which it is a Holder (if any) treated as
                       Class 4C Convenience Claims and acknowledges that (i) any such valid
                       Allowed Class 4B General Unsecured Claim against Gulfport Subsidiaries
                       will instead be Allowed as a Class 4C Convenience Claim in an amount
                       not to exceed the Convenience Claim Threshold and (ii) to the extent the
                       same Claim is asserted against multiple Debtors (i.e., a guaranty claim or
                       a claim asserted on a joint and several basis), such Claims, if Allowed, shall
                       be treated as one Claim in Class 4C and a single distribution from the
                       Convenience Class Distribution Pool will be made on account of such
                       Claims.


If you checked the box above, please complete and submit this Election Form in accordance with the instructions
below. By signing this Election Form, the undersigned certifies to the Court and the Debtors:

    (a) that, as of the date hereof, either: (i) the Entity is the Holder of a scheduled or asserted Claim; or
        (ii) the Entity is an authorized signatory for an Entity that is the Holder of a scheduled or asserted
        Claim;

    (b) that the Entity (or in the case of an authorized signatory, the Holder) has access to a copy of the Plan
        and acknowledges that the election is being made pursuant to the terms and conditions set forth
        therein;

    (c) that the undersigned has the power and authority to submit this Election Form with respect to the
        scheduled or asserted Claim;

    (d) that by submitting this Election Form the undersigned agrees to have any Allowed Class 4B General
        Unsecured Claim against Gulfport Subsidiaries that exceeds the Convenience Claim Threshold it may
        hold treated as a Convenience Claim under the Plan; and

    (e) that this election with respect to the scheduled or asserted Claim is voluntary, final, and irrevocable.




                                                         3
     Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 95 of 101




Name of Holder:
                                               (Print or Type)
Signature:
Name of Signatory:
                                                           (If other than Holder)
Title:
Address:




Telephone
Number:
Email:
Date Completed:




 IF YOU WISH TO HAVE ANY ALLOWED CLASS 4B GENERAL UNSECURED CLAIMS AGAINST
   GULFPORT SUBSIDIARIES THAT EXCEED THE CONVENIENCE CLAIM THRESHOLD FOR
 WHICH YOU ARE THE HOLDER (IF ANY) TREATED AS CONVENIENCE CLAIMS UNDER THE
PLAN (UPON ALLOWANCE), PLEASE COMPLETE, SIGN, AND DATE THIS ELECTION FORM AND
 RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY BY THE ELECTION DEADLINE BY
                 ONLY ONE OF THE FOLLOWING RETURN METHODS:


                     If by First-Class mail:

                         Gulfport Energy Corporation
                         Election Form Processing
                         c/o Epiq Corporate Restructuring, LLC
                         P.O. Box 4422
                         Beaverton, OR 97076-4422


                     If by overnight courier or hand delivery:

                         Gulfport Energy Corporation
                         Election Form Processing
                         c/o Epiq Corporate Restructuring, LLC
                         10300 SW Allen Boulevard
                         Beaverton, OR 97005




                                                       4
   Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 96 of 101




                If by electronic, online submission:

                            Please visit https://dm.epiq11.com/gulfport. Click on
                   the “Election Form” section of the Debtors’ website and follow
                   the directions to submit your Election Form.

                           If you choose to submit your Election Form via Epiq’s
                   online system, you should not also return a hard copy of your
                   Election Form.

                          IMPORTANT NOTE: You will need the following
                   information to retrieve and submit your customized Election
                   Form:



                   Unique Election Form #: ____________________________

                        Use of the Debtors’ restructuring website’s electronic
                Election Form submission is the sole manner in which Election
                Forms will be accepted via electronic or online transmission.
                Election Forms submitted by facsimile or email will not be valid
                Convenience Claim elections.




    THE ELECTION DEADLINE IS [●], 2021, AT 11:59 P.M., PREVAILING CENTRAL TIME.


  TO ENSURE YOUR ELECTION IS COUNTED, THE SOLICITATION AGENT MUST ACTUALLY
RECEIVE YOUR ELECTION FORM ON OR BEFORE THE ELECTION DEADLINE IF YOU WISH TO
   HAVE ANY ALLOWED CLASS 4B GENERAL UNSECURED CLAIMS AGAINST GULFPORT
SUBSIDIARIES THAT EXCEED THE CONVENIENCE CLAIM THRESHOLD FOR WHICH YOU ARE
      THE HOLDER (IF ANY) TREATED AS CONVENIENCE CLAIMS UNDER THE PLAN.

   THIS ELECTION FORM DOES NOT CONSTITUTE, AND SHALL NOT BE DEEMED TO BE,
        (A) A PROOF OF CLAIM OR (B) AN ASSERTION OR ADMISSION OF A CLAIM.


                           * * * * * * * * * * * * * * *




                                                  5
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 97 of 101




                             Exhibit D

                        Assumed Surety Bonds
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 98 of 101




                                       Exhibit D

                                 Assumed Surety Bonds

    Current         Bond No.         Agency/Obligee             Location   Current
    Surety                                                                 Amount

    United States   6134996322       East Ohio Gas Company      OH         $39,492,500
    Fire                             dba Dominion East
    Insurance                        Ohio
    Company

    QBE             BND 71300000     Rover Pipeline LLC         OH         $19,500,000
    Insurance       (xref:
    Corporation     6134996268)

    United States   6134996268       Rover Pipeline LLC         OH         $19,500,000
    Fire            (xref: BND
    Insurance       71300000)
    Company

    Everest         ES00000260       Columbia Gulf              OH         $3,650,000
    Reinsurance                      Transmission, LLC c/o
    Company                          TC Energy Corporation

    Everest         ES00000261       Columbia Gulf              OH         $10,950,000
    Reinsurance                      Transmission, LLC c/o
    Company                          TC Energy Corporation

    Everest         ES00000262       ANR Pipeline c/o TC        OH         $3,822,500
    Reinsurance                      Energy Corporation
    Company

    Argonaut        SUR0054324       Oklahoma Tax               OK         $388,245
    Insurance                        Commission - Taxpayer
    Company                          Assistance Division

    Everest         ES00001456       Ohio Department of         OH         $15,000
    Reinsurance                      Natural Resources -
    Company                          Division of Mineral
                                     Resources Management

    Everest         ES00001457       The Goshen Township        OH         $393,000
    Reinsurance                      Trustees, Ohio
    Company

    Everest         ES00001458       U.S. Department of the     OH         $25,000
    Reinsurance                      Interior, Bureau of Land
    Company                          Management - Eastern
                                     States
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 99 of 101



    Current       Bond No.     Agency/Obligee             Location   Current
    Surety                                                           Amount

    Everest       ES00001459   Washington Township        OH         $280,000
    Reinsurance                Trustees, Ohio
    Company

    Everest       ES00001460   U.S. Department of the     OK         $75,000
    Reinsurance                Interior, Bureau of
    Company                    Indian Affairs-Eastern
                               Oklahoma Regional
                               Office

    Everest       ES00001461   Oklahoma Corporation       OK         $25,000
    Reinsurance                Commission
    Company

    Everest       ES00001462   Mead Township, Ohio        OH         $80,000
    Reinsurance
    Company

    Everest       ES00006036   Somerset Township          OH         $800,000
    Reinsurance                Trustees, Ohio
    Company

    Everest       ES00006038   Jefferson County, Ohio     OH         $100,000
    Reinsurance
    Company

    RLI           CMS0334030   Colorado State Board of    CO         $100,000
    Insurance                  Land Commissioners,
    Company                    Department of Natural
                               Resources Mineral
                               Exploration

    RLI           RLB0013251   Colorado Oil & Gas         CO         $60,000
    Insurance                  Conservation
    Company                    Commission,
                               Department of Natural
                               Resources

    RLI           RLB0013252   Colorado Oil & Gas         CO         $25,000
    Insurance                  Conservation
    Company                    Commission,
                               Department of Natural
                               Resources

    RLI           RLB0013311   U.S. Department of the     CO         $25,000
    Insurance                  Interior, Bureau of Land
    Company                    Management, Colorado
                               State Office




                                      2
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 100 of 101



    Current         Bond No.     Agency/Obligee             Location   Current
    Surety                                                             Amount

    RLI             RLB0013770   Ohio Department of         OH         $15,000
    Insurance                    Natural Resources -
    Company                      Division of Mineral
                                 Resources Management

    RLI             RLB0013986   Colorado State Board of    CO         $25,000
    Insurance                    Land Commissioners,
    Company                      Department of Natural
                                 Resources Mineral
                                 Exploration

    RLI             RLB0016431   U.S. Department of the     OH         $25,000
    Insurance                    Interior, Bureau of Land
    Company                      Management - Eastern
                                 States

    RLI             RLB0016736   U.S. Department of the     OK         $75,000
    Insurance                    Interior, Bureau of
    Company                      Indian Affairs-Eastern
                                 Oklahoma Regional
                                 Office

    United States   6134996241   Dominion                   OH         $3,642,180
    Fire                         Transmission, Inc.
    Insurance
    Company

    United States   6134996259   Ohio River System LLC      OH         $4,000,000
    Fire
    Insurance
    Company

    United States   6134996349   Colorado Oil & Gas         CO         $25,000
    Fire                         Conservation
    Insurance                    Commission,
    Company                      Department of Natural
                                 Resources

    United States   6134996367   Ohio Department of         OH         $15,000
    Fire                         Natural Resources -
    Insurance                    Division of Mineral
    Company                      Resources Management

    United States   6134996412   Monroe County              OH         $500,000
    Fire                         Commissioners, Ohio
    Insurance
    Company




                                        3
Case 20-35562 Document 1262 Filed in TXSB on 04/27/21 Page 101 of 101



    Current         Bond No.     Agency/Obligee          Location   Current
    Surety                                                          Amount

    United States   6134996421   Noble County, Ohio      OH         $50,000
    Fire
    Insurance
    Company

    United States   6134996457   Colorado Oil & Gas      CO         $60,000
    Fire                         Conservation
    Insurance                    Commission,
    Company                      Department of Natural
                                 Resources

    United States   6134996511   The Belmont County      OH         $100,000
    Fire                         Commissioners, Ohio
    Insurance
    Company

    United States   6134996529   The Kirkwood            OH         $12,500
    Fire                         Township Trustees,
    Insurance                    Ohio
    Company

    United States   6134996538   The Kirkwood            OH         $12,500
    Fire                         Township Trustees,
    Insurance                    Ohio
    Company

    United States   6134996547   The Kirkwood            OH         $5,000
    Fire                         Township Trustees,
    Insurance                    Ohio
    Company

    United States   6134996556   East Ohio Gas Company   OH         $500,000
    Fire                         dba Dominion East
    Insurance                    Ohio
    Company

    United States   6134996394   Cameron Parish Police   LA         $59,400
    Fire                         Jury
    Insurance
    Company

    United States   6134996439   Louisiana Office of     LA         $2,500,000
    Fire                         Conservation,
    Insurance                    Department of Natural
    Company                      Resources




                                        4
